No. 15-cr-00457

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Respondent,

Vv.

BRANDON LISI
Petitioner.

 

MOTION FOR RECONSIDERATION OF THIS COURT’S DENIAL OF
PETITIONER’S MOTION FOR REDUCTION IN SENTENCE
AND/OR COMPASSIONATE RELEASE

 

Brandon Lisi
Petitioner, Pro se
Incarcerated Inmate
Reg. No. 62739-054
MDC Brooklyn

P.O. Box 329002
Brooklyn, NY 11232
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

)

UNITED STATES OF AMERICA _ )
Respondent )

v. ) CASE NO. 15-cr-00457

)

BRANDON LISI, )
Petitioner )

)

 

MOTION FOR RECONSIDERATION OF THIS COURT’S DENIAL OF
PETITIONER’S MOTION FOR REDUCTION IN SENTENCE
AND/OR COMPASSIONATE RELEASE

NOW COMES THE PETITIONER, Brandon Lisi (hereinafter the "Petitioner" or Mr. Lisi),
to respectfully ask this Court to reconsider and amend its judgment denying Petitioner's Motion
for Reduction in Sentence and/or Compassionate Release (Dkt. 218) pursuant to F.R.C.P. Rules
59(e) and 60(b). Reconsideration in this case is necessary to prevent a grave miscarriage of justice,
which could clearly result in the death of an innocent woman: Petitioner's Mother. In its denial of
Compassionate Release pursuant to 18 U.S.C. §3582(c)(1)(A), the Court concluded that it had the
power to grant relief and that Petitioner's Mother, Charlotte Lisi's suffering qualified as
"extraordinary and compelling" circumstances, but the Court felt that Petitioner was not accepting
responsibility for his crime because he was appealing the Court's sentence. Respectfully, the Court
misapprehends and misconstrues Petitioner's motivations and issues on appeal, and should
therefore reconsider its decision and grant Mr. Lisi's Motion for Reduction in Sentence and/or
Compassionate Release to Home Confinement or Halfway House as was done in United States v.

Walker, No. 11-CR-270, (N.D. Ohio Oct. 24, 2019) and United States v. Bucci, 409 F.Supp.3d 1

(1st Cir. 2019) in the interests of justice.

 

 
I. PRELIMINARY STATEMENT

With the utmost respect, Petitioner implores the Court to review and reconsider its denial
of Petitioner's request for a Reduction in Sentence to reflect the benefit of the April 16, 2013 Plea
Agreement that he never saw. All seem to agree that if he had seen it, he would have taken the
deal, received a 97 month sentence from Judge Buchwald, and none of these issues and arguments
raised by the Government would be relevant or debatable. Simply put, if he had seen the
Agreement, these issues like relevant conduct, concurrent sentences, or even acceptance of
responsibility would NOT be debated. Though §3582(c)(1)(A) is referred to as "compassionate
release", Petitioner's appeal is really just an attempt to reclaim the deal that he should have had
with Judge Buchwald for a global settlement of all issues, or a concurrent sentence from this Court
as all of the parties, properties, and principals related to the same conduct in all four cases. If the
Court believes Judge Buchwald would have given Petitioner a sentence of 97 months, then it
should reduce this Court's sentence to 19 months and order Petitioner to serve that time in a
Halfway House or in Home Confinement; both of which are still serving a sentence under BOP
custody. By doing so, this Court establishes a sentence that is sufficient, but not greater than
necessary, to meet the goals of sentencing while giving Petitioner the opportunity to save his
Mother's life as he remains under BOP custody.

Contrary to the Government's misguided arguments, Mr. Lisi does not need to serve his
new sentence in a Monte Cristo-like Chateau d'If because, according to the BOP's own regulations,
being part of the MDC Brooklyn Cadre, in a Halfway House, or under Home Confinement is
exactly the same custody level. See Levine v. Apker, 455 F.3d 71 (2d Cir. 2006), citing Goldings

vy. Winn, 383 F.3d 17 (1st Cir. 2004). Perhaps the best description of this issue is Judge Ponsor's

 
decision in Iacoboni v. United States, 251 F.Supp.2d 1015 (D. Mass. 2003), which is very

instructive of this principle:

Indeed, the notion of “imprisonment” clearly encompasses conditions of confinement
substantially less restrictive than community confinement. For example, §3624(c)
authorizes the BOP to “assure that a prisoner serving a term of imprisonment” is given the
opportunity to serve as much as six months of the final portion “of the term” in home
confinement. Jd. (emphasis supplied). In other words, Congress has recognized that an
offender may serve a portion of a “term of imprisonment” while living at home, full time.
Certainly, there is a substantial difference between the conditions facing an inmate in, say,
a maximum security prison and one in a halfway house. The same may be said about the
relative situations of an inmate placed in administrative segregation, an inmate at a prison
camp, an inmate at a metropolitan detention center, an inmate at a “boot camp” program, »
or an imprisoned patient at a medical center. But the existence of these differences,
however great they may be, does not diminish the character of the confinement to the extent
that it is no longer “imprisonment.” As the Supreme Court reco gnized in Koray, the critical
litmus is whether offenders “always remain subject to the control of the Bureau.” Reno v.
Koray, 515 U.S. 50, 63 (1995). Offenders imprisoned in community confinement are
subject to BOP control. They are, as Chief Justice Rehnquist noted, “subject to BOP's
disciplinary procedures; they are subject to summary reassignment to any other penal or
correctional facility within the system, and, being in the legal custody of BOP, the Bureau
has full discretion to control many conditions of their confinement.” Jd. BOP control is the
touchstone of “imprisonment,” and the BOP exercises complete control over all offenders
placed in community corrections. They are imprisoned. Finally, the argument that the BOP,
in exercising its Congressionally-bestowed discretion to designate as the “place of the
prisoner's imprisonment...any available penal or correctional facility,” §3621(b), is, in
effect, failing to “imprison” the offender when it designates him or her to a community
corrections facility simply ignores §3551, which can only be read to include community
confinement as a form of imprisonment, the last category of the three “authorized
sentences.” Thus, as a matter of law, and a matter of common sense, the argument that
community confinement is not a form of imprisonment will not wash. Id. at 1029.

Therefore, this Court can do the same thing that other judges have done across the country
by reducing Mr. Lisi's sentence to whatever level this Court feels adequate, and order him to serve
the remainder of his sentence under BOP Custody at the Halfway House in Brooklyn (which is
overcrowded), or under Home Confinement, which is the same exact custody level as being in the
Cadre at MDC Brooklyn but with the additional benefit that Petitioner can save his mother's life.

See May 2013 Letter from Blake Davis to All Wardens attached as Exhibit One.
Contrary to the Government's spurious allegations in its Opposition Brief (Gov. Opp.) as
to Acceptance of Responsibility, the Government is clearly wrong on that score because Mr. Lisi
is only saying that he is entitled to the same "Effective Counsel" that every other American is
guaranteed. See Lafler v. Cooper, 566 U.S. 156 (2012), Missouri v. Frye, 566 U.S. 134, 149 (2012),
and especially Lee v. United States, 137 S.Ct. 1958 (2017), which are all cited in the Second
Circuit's recent decision in United States v. Galanis, 759 Fed. Appx. 88 (2d Cir. 2019).

Galanis is particularly instructive for this Court's review of its decision, because
Petitioner's former attorney Lisa Scolari failed to tell the defendant in Galanis about a plea
agreement in his co-defendant's case, and he ended up getting a much longer sentence than he
should have, and a consecutive sentence that he should not have had, all because of Attorney
Scolari's errors. Galanis provides all that this Court needs to reconsider its decision and amend its
judgment to grant relief in sending Mr. Lisi to a Halfway House or Home Confinement, both of
which are still under the custody of the BOP. Moreover, not only does Mr. Lisi have the lowest
PATTERN Score at MDC Brooklyn because of all of his classes (both taken and taught), he is
Community Custody and has a Zero Points Custody Level Score with a Negative Four Variance.
As this Court has already decided that Mr. Lisi is not a danger to the community, the Court should
take comfort that he has had a spotless record in prison with no Infractions, and the Court can
review all of his prison accomplishments in the package he sent to the Court. (See Dkt. 217).

Therefore, since the Court believes it has the power to reduce Mr. Lisi's sentence under the
First Step Act, and his Mother's situation constitutes "extraordinary and compelling"
circumstances, Petitioner respectfully asks this Court to reconsider the §3553(a) factors and reduce
his sentence to whatever amount of time the Court deems fair and in the interests of justice under

the BOP's custody for the reasons detailed below. In that way, the Court can send its message of

 
general deterrence by keeping Petitioner under BOP Custody in either a Halfway House or Home
Confinement, while at the same time helping to save Charlotte Lisi's life. Please see the Declaration
of Daniel Carpenter in Support of this Motion for Reconsideration attached as Exhibit Two.

Il. LEGAL STANDARD

Fed. Rul. Civ. P. 59(e) permits a party to move to alter or amend a judgment within 28 days
from the entry of the judgment. Although the Rule does not specify what grounds justify an
amendment or reconsideration of a judgment pursuant to F.R.C.P. 60(b), both Rule 59(e) and Rule
60(b) are inherently equitable in nature and provide the Court with great latitude to change its mind
in the interests of justice and to prevent a manifest injustice. A court may "reconsider an earlier
decision when it is confronted with an intervening change of controlling law, the availability of
new evidence, or the need to correct a clear error or prevent manifest injustice." See United States
y. Becker, 502 F .3d 122, 127 (2d Cir. 2007), quoting United States v. Tenzer, 213 F.3d 34, 39 (2d
Cir. 2000). Subsection (b)(6)—the catch-all provision of Rule 60(b)—“allows courts to vacate
judgments whenever necessary to accomplish justice...” Aczel v. Labonia, 584 F.3d 52, 61 2d
Cir. 2009) (citing Liljeberg v. Health Serv. Acquisition Corp., 486 U.S. 847, 863 (1988).

A motion for reconsideration also serves a valuable function, where the Court "has patently
misunderstood a party or has made a decision outside the adversarial issues presented to the Court
by the parties, or has made an error not of reasoning, but of apprehension." Caisse Nationale de
Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269-70 (7th Cir. 1996). Moreover, most courts
have long recognized the "inherent equitable powers of courts of law over their own process, to
prevent abuses, oppression, and injustices." Seattle Times Co. v. Rhinehart, 467 U.S. 20, 35

(1984). It seems beyond peradventure that those inherent powers of the court must include a judge's

 

 
power to correct his own decisions when they are clearly based on the government's
misrepresentation of the law and/or the facts of any given situation as was done in this case.

Respectfully, all of these issues are readily apparent in the Court's denial of Mr. Lisi's
Motion for a Reduction in Sentence and/or Compassionate Release pursuant to §3582(c)(1)(A),
(Dkt. 218), and therefore this Court should exercise its discretion to reconsider its February 24,
2020 Order and grant the relief requested pursuant to §3582(c)(1)(A).

I. ARGUMENT

A. The Court Misapprehends Mr. Lisi's Appeal

Despite the Government's arguments to the contrary, Petitioner's Appeal is very
straightforward and at no time alleges his innocence or contradicts his acceptance of responsibility.
Far from it, the Supreme Court cases that Petitioner relies on for asserting his Ineffective
Assistance of Counsel claims: Lafler, Frye, and Lee, are the very same cases that led the Second
Circuit to vacate the defendant's sentence in Galanis and remand it back to the district court so
Galanis could get the benefit of the deal he never saw, due to the ineffectiveness of Petitioner's
attorney in this case, Lisa Scolari. Similarly, Petitioner's argument that he should have had a
concurrent sentence because the post-arrest conduct is clearly related pursuant to U.S.S.G.
§5G1.3(b) is not just substantiated, it is a meritorious argument that this Court should reconsider
because not only is the "post-arrest" conduct clearly related, it is the exact same conduct that was
covered by the global April 16, 2013 Plea Agreement that Petitioner never saw until Attorney
Scolari sent it to him after he had already pleaded guilty in this case.

What more does this Court need for a Lafler-Frye-Lee analysis? Attorney Scolari had a
much better plea agreement in her possession (or how could she send it to Ft. Dix?), she never

discussed it with Petitioner (which is Ineffective Assistance of Counsel by any standard), much

 

 
less did any of the required analysis of the Plea Agreement that the Supreme Court says is required
for counsel to be "Effective". This resulted in "prejudice" to Petitioner (“any amount of actual jail
time is significant for Sixth Amendment purposes,” Glover v. United States, 531 U.S. 198, 203
(2001)), so both prongs of Strickland v. Washington, 466 U.S. 668 (1984) are satisfied here. In
Lee, no one ever contested Lee's acceptance of responsibility, and his conviction was vacated by
the Supreme Court. Unlike the defendant in Lee who was caught red-handed with the drugs but
was still able to negotiate an excellent year-and-a-day sentence, and still appeal to the Supreme
Court to vacate his conviction and sentence, Petitioner is repeatedly subjected to unwarranted
criticism by the Government quoting Judge Buchwald comments from eight years ago. Petitioner's
Mother had a stroke in 2012, and her health has declined markedly since then. But, the
Government, instead of agreeing that Petitioner had the worst attorneys on record including Randy
Zelin and Scolari (Galanis), continues to say that Petitioner is not "contrite" enough and has not
"accepted" responsibility, despite his guilty pleas in not one case (like in Lee), but four separate
cases that should have been covered by the Global Plea Agreement of April 16, 2013 that neither
attorneys Zelin nor Scolari showed or advised him of.

This is Ineffective Assistance of Counsel by any standard according to the Supreme Court
in Lee and the Second Circuit in Galanis. Therefore, Petitioner should not be "prejudiced" a second
time by having the Government object to his “compassionate” release to Home Confinement
pursuant to §3582(c)(1)(A) and the First Step Act simply because he is appealing on the basis of
Ineffective Assistance of Counsel, as do 10,000 other defendants year after year who pleaded guilty
without question of their acceptance of responsibility; which is also not one of the relevant factors

that should be considered in an §3553(a) analysis for the purposes of §3582(c)(1)(A). See, @g.,

 
United States v. Cantu, 2019 WL 2498923 at *1 (S.D. Tex. June 17, 2019), and United States v.

Bucci, 409 F.Supp.3d 1 (ist Cir. 2019).

B. The Court Should Reconsider Its Decision

Petitioner respectfully requests the Court to review the opinion in Cobb v. United States,
2019 WL 2607002 (E.D.N.Y. 2019). In Cobb, Judge Allyne Ross admits she made a mistake in
her review of the defendant's letter to the Court, and that she misconstrued his arguments about
related conduct under §5G1.3(b), and admits that she should have reduced Cobb's sentence. The
defendant in Cobb also suffered from Ineffective Assistance of Counsel, but unlike Petitioner, he
did submit a 2255 Petition which Judge Ross denied but then reconsidered, admitted her mistake,
and granted Cobb's Petition to reduce his sentence. Judge Ross provides not just a scholarly
analysis of the law on motions for reconsideration and how to construe a Petitioner's pro se filings
in quoting Green v. United States, 266 F 3d 78, 83 (2d Cir. 2001) and concluding that: "Construing
Mr. Cobb's 2255 Petition liberally, he sufficiently raised the issue that his trial counsel was
ineffective for failing to preserve and argue on appeal my §5G1.3(b) error.” Cobb at *2.

Like Petitioner, Cobb wrote several letters to Judge Ross which she discusses in her
opinion. To her credit, Judge Ross has written a masterful opinion in Cobb that should be cited by
pro se litigants everywhere as well as to be the model every judge should follow in tempering
Justice with Mercy. “In deciding what sentence will be sufficient, but not greater than necessary
to further the goals of punishment, a sentencing judge must have a generosity of spirit, that
compassion which causes one to know what it is like to be in trouble and in pain.” United States
v. Singh, 877 F.3d 107, 121 (2d Cir. 2017). Petitioner respectfully asks this Court to reflect on

Cobb while reconsidering Petitioner's Motion.

 

 
C. Petitioner Merely Seeks Halfway House and/or Home Confinement as well as a
Fair Sentence

In his October letter to the Warden, Mr. Lisi made it clear that if he was unsuccessful in
saving his Mother's life, he would return to prison. He also sent numerous letters to the Court
asking for Home Confinement to help his Mother with the same caveat he promised the Warden.
More importantly, according to the Second Circuit in Levine v. Apker, 455 F.3d 71 (2d Cir. 2006)
citing Goldings v. Winn, 383 F.3d 17 (ist Cir. 2004), there is no difference in "Custody Level"
between Petitioner serving his 38 month sentence in a Camp, a Halfway House, or under the BOP's
custody in Home Confinement as Blake Davis made clear in his May 2013 Memo to all Wardens,
and as Director Kathleen Hawk Sawyer made clear in 1998 and 1999 in BOP Program Statement
5321.08 (A CCC [Halfway House] meets the definition of a penal or correctional facility pursuant
to 18 U.S.C. §3621(b)).

When someone is in a Halfway House or Home Confinement, they are still in BOP
Custody. In fact, the November 2016 OIG Report criticized the BOP for not utilizing the Home
Confinement option more, as there is no difference from a custody standpoint between a Camp, a
Halfway House, or Home Confinement. The individual is still "imprisoned" under the BOP's
Custody. Also, pursuant to the First Step Act and the new §3624(g)(10), there is now no limit to
the length of time that an individual can serve on Home Confinement or in a Halfway House. If
this Court reduced Petitioner's sentence to 19 months pursuant to the April 16, 2013 Plea
Agreement that he never saw, and allowed him to take care of his Mother, that would be fair and
equitable for all involved. But, instead, the Government continues to disparage Petitioner with
false claims rather than addressing the Ineffective Assistance of Counsel claims and mistakes made
by Petitioner's various attorneys throughout this entire prosecution. Petitioner has even offered to

come back to prison. See Exhibit A, Part 3 (pg.3) of Dkt. 217.

10

 

 
Petitioner never required time served, he only wanted the benefit of the bargain that he was
never shown, i.e. the April 16, 2013 Plea Agreement. Alternatively, he merely requested a credit
of 18 months for the time he served on strict house arrest because he was never given a bail hearing
(bail modification hearing). (See 12/12/12 Tr. of appearance before Judge Buchwald and Judge
Swain, wherein the bail hearing was adjourned but no follow up hearing was ever conducted). The
point being that Petitioner was simply asking of this Court for his sentence to be reduced to reflect
the April 16, 2013 Plea Agreement and the Sentencing Guidelines (Reduction In Sentence), in
order that he be given some relief out of compassion to get him home sooner to his Mother, and
NOT "time served," but instead that he be sentenced to a sentence of no more than 19 months
"consecutive" to Judge Buchwald's sentence (if not given a "concurrent" sentence) as a Reduction
in Sentence from Your Honor's sentence of 38 months. Moreover, Petitioner has offered to come
back to jail if he fails to save his Mother's life. He prays to go home and take care of his Mother,
and not to live life as a free man under time served.

D. Petitioner’s Record While Incarcerated has been Exemplary

The Government, in its Opposition Brief to Petitioner's Appeal, concedes (and is therefore
estopped from arguing now) that this Court found he had accepted responsibility and had done
good things in prison to rehabilitate himself. See, e.g., Gov. Opp. at page 23: "Judge Failla went
on to discuss the good Mr. Lisi has done and in particular took note of his exemplary conduct while
in prison, his efforts at rehabilitation, and his care for his mother. (A.280)." Therefore, these facts
are now clearly subject to the Law of the Case Doctrine, and the Government is therefore estopped
from arguing against and should not be allowed to contradict this Court's clear findings to the
contrary from September 2017, now almost three years later; especially in light of the

Government's waiver and agreement that Mr. Lisi had accepted responsibility and had done good

11

 
things with his time in prison. (See Govt. Opp. Br. on Appeal 17-3185 at p. 23), Had Petitioner
received a concurrent sentence in September 2017, and been allowed to be at a Camp with RDAP,
all parties can agree that he would be home right now helping his Mother in the wake of the
Coronavirus rather than debating old and decided issues with the Government.

Moreover, even a cursory glance by the Court at Petitioner's record in prison would show
that he has participated in thousands of hours of BOP sponsored programs. Not only has Petitioner
taken BOP courses, he has taught them as well. At Fort Dix, he was the Law Librarian Clerk.
Significantly, Mr. Lisi was also allowed to create a curriculum of classes with Mercer Community
College that would have allowed inmates to earn college credits while in prison. In the Exhibits
included with the Declaration in Dkt. 217 there are numerous distinctions. But, unlike other
successful compassionate release candidates (e.g. Cantu, Bucci, and Walker), Petitioner has an
unblemished and spotless record in prison which should inure to his benefit in the §3553(a)
calculation. At Petitioner's original sentencing, this Court spoke well of his many good deeds while
in prison, and that point should not be lost: that he used his “in prison” time wisely to benefit
others, as was described by the judges who granted relief in Walker and Cantu.

E. The Widow Lisi Deserves this Court's Compassion, Help, and Protection

In this Court's denial of Petitioner's Motion for a Reduction in Sentence and Compassionate
Release, it focuses on one of the victims in this case being a Widow. But Petitioner's mother,
Charlotte Lisi, is also a widow and victim of fraud. In fact, the $250,000 that Mrs. Lisi set aside
for herself from the proceeds of a reverse mortgage that she took against the home she currently
lives in so that she would and could be taken care of while her son was in prison, was stolen by
Richard Bivona, a witness against Petitioner in this case and the fraudster Alex Kopolous, who

was used as a government witness and is listed as a "victim" in Petitioner's Restitution Schedule.

12
So, ina very "Orwellian" context, some widows appear to be "more equal" than others. The Widow
in this case has been paid back her $500,000, but the facts are indisputable. Petitioner never
represented the Widow; a friend of attorneys Randy Zelin and Eric Naiberg by the name of Alex
Constantopes did; and they all told their client, the Widow, that it was perfectly fine to put her
$500,000 into a project where some of the funds ($150,000) would be used to pay Attorneys Zelin
and Naiberg to represent Petitioner in his defense in this case. Petitioner never received a dime of
the Widow's money. This is not just a classic "conflict of interest" which is per se Ineffective
Assistance of Counsel. If anyone defrauded the Widow, it was Zelin and Naiberg; not Petitioner.
Unfortunately for the Widow Lisi, the same government that pounds the table for justice
for the Widow in this case (who has been paid back the full $500,000) and continually castigates
and defames Petitioner, has done nothing to bring Alex Kopolous to justice for defrauding the
Widow Lisi of literally her life savings and has actually been protecting this rogue from
prosecution. Therefore, unlike the Widow in this case that has received all of her money back and
is living comfortably in a warm house, the Widow Lisi is starving and living without heat in a
condemned home, filled with Black Mold, that is being foreclosed upon because the Government
does not wish to prosecute Alex Kopolous for the outright fraud and theft of the Widow Lisi's
$250,000. This Court should therefore respectfully temper its justice for one widow, by showing

mercy to the son of another widow.

13

 

 
CONCLUSION
For the reasons stated above, Petitioner respectfully requests this Court grant his Motion
for Reconsideration, reduce his sentence, and grant him Halfway House and/or Home Confinement
to serve the remainder of his sentence so that he may care for his ailing Mother.

Dated: March 12, 2020 Respectfully Submitted,

/s/ Brandon Lisi
Brandon Lisi
Petitioner, Pro se
Incarcerated Inmate
Reg. No. 62739-054
MDC Brooklyn

P.O. Box 329002
Brooklyn, NY 11232

14

 
EXHIBIT
ONE

May 24, 2013 Letter from Blake Davis to All Wardens

 
LS. Departinent of Justice

Federal Bureau of Prisons

 

“Washingant, 1.0 MBS

MAY 94 2013

MEMORANDUM FOR REGIONAL DIRECTORS
WARDENS .
RESIDENTIAL REENTRY MANAGERS

CF

FROM: Blake R. Davis, Assistant Director
Correctional Programs Division

SUBJECT: Guidance for Home Confinement and Residential
Reentry Center Placements

THis memorandum is a compilation of previous guidance memoranda,
policy, and practices regarding home confinement and Residential
Reentry Genter (RRC) placement decisions, as they relate to
current policy, practice, and changes which were necessitated by
the passage of the Second Chance Act of 2007. The intent of
‘this memorandum is to reemphasize and clarify established
policies and practices to facilitate effective community
placements.

Tr. GUIDING PRINCIPLES FOR EFFECTIVE COMMUNITY PLACEMENTS

The Bureau’s RRC resources continue to be Limited and must be
fociised on those inmates with the greatest need and the highest.
risk of recidivism. Program Statement 7310.04, Community
Corrections Center Utilization and Transfer Procedures, requires
that RRC placements be made based on assessments of inmate needs
for Services, public safety, and. the necessity of the Bureau to
‘tmanage its inmate population responsibly. The Second Chance Act
émphasizes the requirement that all inmates are eligible for
pre-release RRC. placement consideration and are to be .assessed
on an individual basis.

 
An individual inmate assessment is the primary means by which we
determine an inmaté’s need and risk level. Research indicates
that inmates with low needs and a low risk of recidivating who
ate placéd in an RRC do not benefit from the placement and could
become more likely to retidivate than if they received. no

placement.

In accordance with the Bureaus mission to ensure public safety,
each inmate must be thoroughly evaluated based upon their need
for reentry services, as well as perceived risk for recidivism
and risk to the community. This was previously outlined in the
June 24, 2010, memorandum “Revised Guidance for Residential
Reentry Center Placements,” and the April 14, 2008, memorandum
“Pre-Release Residential Reentry Center Placements following the
Second Chance Act of 2007.”' When contemplating an inmate’s
appropriateness for community placement, staff should continue
to follow current policy and practice and consider public safety
while determining an inmate’s need for reentry services. This
will help determine whether or not receiving reentry services
might mitigate those public safety concerns in the long run. |
For example, some higher risk inmates may initially appear to be
inappropriate for referral to an RRC. However, when you
thoroughly weigh the potential for increased risk of recidivism
of a street release versus release through an RRC, it may in
fact be in the best interest of public safety to refer the
inmate to the RRC.

Accordingly, every effort should be made to consider community
placements for inmates with manageable medical and mental health
needs. These placements can help mitigate the potential
increased recidivism risk of sending an inmate with these needs
directly to the community. A community placement ‘provides more
expedient access to resources to address the ‘specialized needs
of these populations. Staff must take the steps necessary to
facilitate these placements.

For low nééd/low #isk inmates, home confinement is the preferred
pre-release option. This option is currently under-utilized.
Program Statement 7320.01, Home Confinement, states supervision
under home confinement may be provided by contract halfway house
services, U.S. Probation or other government agencies.

 

‘1 See Sallyport, Correttional Programs Division, Correctional Programs
Branch, CPB Topics “RRC*

 
This is normally accomplished via two home confinement options =
placement under the supervision of an RRC or placement in the
Federal Location Monitoring (PLM) program operated by U.S.
Probation, where available. We must make a concerted effort to
utilize these effective community placement options for
appropriate inmates. In addition to reintegrating inmates more
‘quickly into their communities, maximizing the use of home
confinement for appropriate inmates will help mitigate our
critical population/capacity issues.

Residential Drug Abuse Program (RDAP) graduates who successfully
complete the institution-based portion ef the RDAP will continue
to be assessed for pre-release RRC placements according to the
‘guidance in P7430.02, Community Transitional Drug Abuse
Treatment.

Wardéns and Residential Reentry Managers (RRMs) play a vital
role in ensuring an effective assessment process for inmates’
community placements. This memorandum highlights the major
elements of an effective RRC and home confinement utilization
strategy.

IZ. MAKING AN APPROPRIATE RRC REFERRAL

As clarified in the June 2010 memoranda noted above, the Second
Chance Act states that while all inmates are statutorily
eligible for pre-release community placement, not all will be
appropriate. Inmates must continue to be individually assessed
for their appropriateness for and the length of pre-release RRC
placements using the following five factors from 18 U.S.C. §
3621(b) and outlined in the April 2008 and June 2010 memoranda:

(1) The resources of the facility contemplated;

(2) The nature and circumstances of the offense;

(3) The ‘history and characteristics of the prisoner;

(4) Any statement by the court that imposed the sentence:
(a) concerning the purposes for which the sentence to
imprisonment was determined to be warranted; or
(b) recommending a type of penal or correctional
facility as appropriate, and

(5) Any pertinent policy statement issued by the U.S.

Sentencing Commission.

When reviewing the above factors, staff should continue to
consider the inmate’s need for reentry services, public safety

~ Bw

 
concerns, and the need to responsibly manage the Bureau’s inmate
population.

Staff should also continue to thoroughly assess inmates’
individual reentry needs when considering the appropriate
duration of an RRC placement as outlined in the above referenced
memoranda, current policy, and practice. A placement less than
90 days is typically not corisidered sufficient to address
multiple réentry needs. Im many cases, 4 placement of several
months up to the maximum of one year* may be needed to accomplish
an inmate’s reentry goals, For example, an inmate with no
recent employment, no GED, and poor family ties would benefit
more from a one year placement than an inmate who has a short
‘sentence, employment prospects, a high school diploma, and
frequent family contacts. The number of placement days should
be driven primarily by the inmate’s needs and risk level (as
determined by the BP-338 Custody Classification assessment or
BP-337 Security Designation assessment if a BP-338 has not been
completed).

The BP-338 is the Bureau’s primary risk prediction

fastrument. Ordinarily, the lower the BP-338 score, the lower
the inmate’s risk; conversely, the higher the score, the higher
the inmate’s risk. Those with lower risks should be considered
fer home confinement placement and those with higher visks
should be considered for RRC placement.

It is important to note that in many areas, the Bureau coritinues
fo have contracting options available to utilize the more secure
anvironment of a Work Release Center (e.g., county
jail/detention center) as a community placement. This may be
the tiost appropriate placement option for inmates who may
require closer supervision than an RRC. Institution staff
should contact the applicable RRM to determine if this option is
available in the area where the immate is releasing for cases
that may be deemed inappropriate for a traditional RRC.

If afi inthate is truly not suitable for transfer to an RRC prior
to release, staff have the option of contacting the USPO to
discuss a possible public law placement wherein the judge places
the individual in an RRC after their release from Bureau custody
as a condition of supervised release.

 

% See Title LB U.S.C. § 3624(c) (1).
~ 4 ~

 
TIL. MAKING AN APPROPRIATE REFERRAL FOR DIRECT HOME CONFINEMENT
(PRE-RELEASE)

As outlined in P7320.01, Home Confinement, and per 18 U.$.C. §
3624(c) (1), all inmates are eligible for home confinement
‘corsideration at their six-month or 10 percent date. When
eonsidering an inmate for pre-release community placement, the
unit team should pay special attention to reviewing low and
minimum security inmates for possible direct placement on home
confinement as allowed under P7320.01, Home Confinement. Higher
security inmates may be considered if deemed appropriate
following an individual assessment. The basic criteria for home
confinement includes:

i) Appropriate release residence (e.g., positive environment
free from eriminal/drug use activity and a reasonable
distance from the RRC, typically less than 100 miles);

2) No recent major disciplinary issues. This should be based
‘on sound correctional judgment;

3) Any medical or mental health needs that can be met in the
community and funded by the inmate or other documented
resources, and .

4) Secured employment is not required for placement on, home
confinement.

Placement should occur as ¢lose to the home confinement
eligibility date as possible. The direct home confinement
referral is not contingent upon USPO residence approval. A site
visit Should be requested during the referral process, but
should not delay the gubmission of the referral to the RRM.

Bs part of their routine duties in processing inmate referrals,
RRM staff will determine if placement will be via an RRC
contract or PLM. In judicial districts where FLM is available,
RRM staff should consider this option for appropriate inmates to
the maximum extent possible.

IV. RRM STAPF REVIEW OF RRC/HOME CONFINEMENT REFERRALS

RRM staff will continue to thoroughly review referral documents
and other pertinent information for each community placement
referral. RRM staff are encouraged to maximize resources to
4dnclude recommending direct placement on home confinement for
appropriate inmates.

 

 
The RRM is required to review home confinement. eligible inmates
in RRCs every two weeks and follow-up with RRC contractors
within three working days (of receipt of the biweekiy status
report) ‘fo ensure RRC staff have (as part of the individualized
‘program plan for the inmate) documentéd an appropriate plan of
action with target dates to achieve home confinement placement.
This follow-up time frame is a slight reduction from the

June 2010 memorandum referenced above which required a weekly
‘yeview. In locations where RRC bed space is limited, ensuring
an inmate's timely placement on home confinement will help
address capacity issues and also ensure more inmates. are
afforded RRC services, This area will be carefully reviewed for
compliance during operational reviews and program reviews.

AS previously indicated in ‘the Jitne 2010 memorandum, RRM staff
will not unilaterally deny RRC referrals or reduce placement
dates unless there are no available RRC beds: within a reasonable
distance for the specific referral date/length.

Vv. COORDINATION BETWEEN INSTITUTION STAFF AND RRM/CTS STAFF

As the subject matter experts for their assigned location, RRM
and community Treatment Services (CTS) staff assist institution
staff in making community placements. They provide information
¥egarding available resources and discuss specific cases with
institution staff as needed during the referral process and
prior to the inmate’s transfer to the RRC or placement on direct
home confinement. It is important for institution and RRM staff
to collaborate with CTS staff to ensure inmates with drug,
mental health, or sex offender treatment needs have community-
based treatment available in the vicinity of the placement.

Tf RRM Staff have concerns regarding a referral and/or the
‘recommended placement, they will communicate these concerns to
the referring institution, typically the Case Management
‘Coordinator (CMC).

TE the RRM determines a modification to a referral is needed or
that other placement options are available (such as direct home
confinement for an inmate with low needs/risk or placement in a
work release program for a higher security inmate), the change
must be approved by the Warden. The RRM will contact the
referring institution’s CMC and request the recommended
modification be considered. The CMe will facilitate the

 

 
Warden’s review of the tequest and advise the RRM accordingly.
Modifications can occur with the Warden’s consent.

Conflicts regarding modifications to xveferrals should be
addressed by institution management staff with the applicable
Regional RRM Administrator. (Note: RRM Sector Administrators
will assume this responsibility once the nationwide

consolidation of RRM is completed. Contact information will be

disseminated to institutions accordingly.)

Tf institution staff détermine an inmate is not appropriate for
RRC placement, the inmate’s release should be carefully
coordinated with U.S. Probation or Court Services and Offender

Supervision Agency (for DC Code inmates). Such efforts should

include the transmission of pertinent mental health and medical
information and any other factors that could impact the
éffective reentry of the inmate to the supervising authority.

VI.

SUMMARY

, Community placements should be’ driven by the results of an

inmate’s individual assessment.

‘RRC placement and length of placement decisions cannot be

reduced solely to a classification score or any other type
of objective categorization. While staff assessment and
analysis of the Custody Classification Form (BP-338) and
the ISD Plan are helpful in establishing broad-based

‘groupings, staff must continue to exercise their
professional judgment when making individual inmate RRC
placement decisions and be prepared to justify those

decisions. When making RRC placement decisions, staff
should ensure the BP-338 and ISD Assessment have been
completed accurately.

All inmates are eligible for home confinement. Direct

placement on home confinement should be considered for low
and minimum security inmates. In judicial districts where

FLM is available, RRM staff should consider this option for
appropriate inmates to the maximum extent possible.
RRMS will continue to be required to review home

confinement eligible inmates in RRCs on a regular basis as

set forth above. In locations where RRC bed space is

limited, ensuring an inmate’s timely placement on home

confinement will help address capacity issues and also

énsure more inmates are afforded RRC services.

~ Dx

 
° Every effort should be made to consider community
placements for inmates with manageable. medical and mental
health needs. A community placement provides more
expedient access to resources to address the specialized
needs of these populations. Staff must take the steps
necessary to facilitate these placements.

Your assistance in maximizing the RRC/home confinement
utilization process is greatly appreciated. If you have any
questions, please do not hesitate to contact me or have your
staff contact Brent Kiser, RRM Administrator, at 202-305-8906.

 

 
EXHIBIT
TWO

Declaration of Daniel Carpenter in Support
of Petitioner’s Motion for Reconsideration

 
UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 

Defendant

)
UNITED STATES OF AMERICA _ )
)
v. ) CASE NO. 15-CR-457 (KPF)
)
BRANDON LISI, )
)
)

 

DECLARATION OF DANIEL CARPENTER IN SUPPORT OF PETITIONER
BRANDON LISI'S MOTION FOR RECONSIDERATION

I, Daniel Carpenter, make this Declaration pursuant to 28 U.S.C. §1746 and state as follows

under oath:
1, My name is Daniel Carpenter and Iam currently an inmate at MDC Brooklyn.
2. I am submitting this Declaration in support of the Petitioner, Brandon Lisi's new

Motion for Reconsideration asking this Court to reconsider its denial of his motion for
a Reduction in Sentence and/or Compassionate Release.

3. Lam the author of Brandon's Motion for a Reduction in Sentence and/or Compassionate
Release pursuant to 18 U.S.C. §3582(c)(1)(A). Lam solely responsible for the language
that the Court takes exception to in its denial of Brandon's Motion. See, e.g., Page 13 .
of Dkt. 218, the Court's decision. I also believe that Brandon is innocent of the crimes
charged in the Indictment, and that he is the victim of both egregious prosecutorial
misconduct and Ineffective Assistance of Counsel. But, for the purposes of this
Motion, I also believe that I have significant knowledge of the facts of this case that
the Court needs to hear in order to make an informed decision in the interests of justice.
I can categorically state for the record that Brandon has accepted responsibility for his

actions, and he is indeed contrite and not "crying Wolf" or using his Mother's dire

 

 
condition to garner the sympathies of the Court. That said, he is entitled to Effective
Counsel like every other American, and he did not receive that. Nor did he receive a
fair or appropriate sentence pursuant to the April 16, 2013 Plea Agreement that I can
guarantee to the Court he never saw until it was too late, and he had already pleaded
guilty. In his Motion, he is not asking to get his plea back or proclaiming his innocence,
but rather he begs this Court for a reduced sentence based on the April 16, 2013 Plea
Agreement and to serve that sentence under BOP Custody on Home Confinement or in
the Brooklyn Halfway House, rather than in a Maximum Security prison like MDC
Brooklyn. This Court clearly has the power to grant the relief that Brandon seeks, and
therefore as the author of the Motion, I respectfully beg this Court to temper its justice
with mercy and to reduce Brandon's sentence to some amount of time on Home
Confinement, which is exactly the same custody level as being in the Cadre here at
MDC, but with the added advantage that he can save his Mother's life.

I first met Brandon at the Camp of USP Canaan in June 2014. I also met his girlfriend
Katerina Arvanatakis at that time because she would come to visit him at Canaan.
Often on visiting days, my wife and I would sit next to them or close to them, so it was
not difficult to overhear other inmate's conversations. In fact, it was impossible not to.
I mention this to the Court because I never saw Brandon so much as even raise his
voice to Katerina. To the contrary, he always referred to her as his "Greek Girl" because
my Bunkie at Canaan was truly Greek and could converse with her in Greek. There
was no doubt in my mind that Brandon and Katerina were a loving and affectionate
couple. The allegations made by Katerina's attorney at her sentencing are not just false,

they are defamatory as far as I am concerned.

 
10.

The reason I need to raise this issue before the Court is that Iam the author of Brandon's
Motion for a Reduction in Sentence and Compassionate Release so he can help his
Mother. I am literally responsible for every single word in Brandon's brief, so if the
Court or the Government has a problem with the tone of the brief, it is solely my fault
and not Brandon's.

Lam familiar with the facts of this case because Brandon and I talked extensively about
his case with Judge Buchwald at Canaan. Because I was blessed to have excellent
attorneys who had helped me in the past, I arranged to have such distinguished
attorneys as Alan Dershowitz and Marc Fernich review his case. They agreed with my
analysis that Brandon was innocent of any crime and that he never should have pleaded
guilty. If the Court feels that Brandon is not contrite or refusing to "accept"
responsibility, that is because of my beliefs expressed in the Motion, not Brandon's.
Filing the Motion for a Reduction in Sentence/ Compassionate Release was all my idea
to help Brandon get back to his Mom. I also helped Brandon with his appeal to the
Second Circuit. I am also the author of Brandon's Motion for Reconsideration.

This will probably come as a surprise to the Government because they know that
Brandon helped dozens of inmates at Fort Dix (where he was legendary in helping
everyone around him, especially the illiterate); he is truly a kind soul seeking
forgiveness. The staff here have even come to Brandon to ask questions about the
implementation of the First Step Act. Brandon has worked with numerous inmates here
to get them out early as Elderly Offenders. He helps the elderly and literally donates all

of his time to helping others.

 
11.

12,

13,

14,

So why would Brandon use me to draft his §3582(c)(1)(A) Motion for a Reduction in
Sentence? The answer is very simple: No one in the country has done as many
§3582(c)(2) Motions for a Reduction in Sentence as I have. When I was at Canaan,
Brandon knew that I helped dozens of inmates with gun and drug charges to do motions
pursuant to §3582(c)(2) because of Amendment 782 to the Sentencing Guidelines. Of
the inmates I helped, most of them received a reduction in sentence or a generous
increase in Halfway House time. The smallest reduction was 10 months, and up to 4
years of sentence reduction with 11 months of Halfway House time for someone who
had served 8 years of a 15 year sentence. He hugged me in front of all the inmates as
he was walking out the door. Brandon saw many of these success stories before he was
sent to the SHU and Fort Dix because of the Indictment in this case.

Brandon met Attorney Marc Fernich because of me, and Marc Fernich came to Canaan
to meet with Brandon at no charge to review his case because my attorney in Boston,
Marty Weinberg, asked him to do that as a favor for a friend of Dan's.

Marty had been working on a famous case in New York with Marc Fernich, and I had
email correspondence with Marty this very week asking him to help a friend of mine
at Fort Devens with his motion for compassionate release since J am not there any
longer. As J am sure that the Government is interfering with my mail as well as
Brandon's, it should be no problem to check out the accuracy of my statement on
Corrlinks.

I was introduced to Marty Weinberg by my first attorney in Boston, Professor Alan
Dershowitz. The funny story was that Alan had to renew his law license to take my

case, and when he came to argue my motion to dismiss in front of Judge O'Toole in

 
15.

Boston (famous for the Boston Bomber case), it was standing room only. Every clerk
and most of the attorneys in the Moakley Courthouse were there to hear Alan's
arguments in my defense. When Judge O'Toole denied my motion to dismiss, Alan
introduced me to Marty Weinberg to handle my defense. Judge O'Toole granted Rule
33 Motions twice after my trials in 2005 and 2008 which the Government appealed.
Despite having served my sentence in the Boston case, J am still on appeal in the First
Circuit. Before I reported to Canaan in June of 2014, I was indicted by the Government
in a totally unrelated case in May of 2014, and my attorneys in that case are Michael
Levy and Jim Cole of Sidley. Mike was the former head of the Government Appellate
Unit for the Second Circuit and Jim was the former Deputy Attorney General. Brandon
heard from my wife that Alan told her that "Dan has done more 2255's than any attorney
I know, including me."

I say this as a backdrop because when I arrived at the Cadre Unit of MDC Brooklyn, it
was late at night in early December, and I was greeted by several Canaan alumni
including Brandon. For 3 hours that night he told me about his case. At that time, I
decided that I would help Brandon and investigate the facts of the case myself as an
objective observer. After reading the various filings that Brandon had in his possession
(many other documents are missing or still in storage and inaccessible to Brandon
despite this Court's orders to the contrary), I came to the conclusion that he was
innocent and lacked the necessary criminal intent, but was in fact the victim of
egregious Ineffective Assistance of Counsel; not just from Attorney Zelin, but Attorney

Lisa Scolari as well.

 
16.

17.

18.

19,

Lalso decided to help Brandon because he is destitute. Any money he receives goes to
phone calls to his Mother or to ask other people outside to help his Mother or to check
in and see how she is doing. MDC Brooklyn is not a camp. It is truly a Maximum
Security Prison where we are locked down every other week because of some fight or
emergency on another floor. And if there was a problem that caused a lockdown on this
floor, the Emergency Buzzers do not work in our cells.

Moreover, whereas I have been blessed with a loving wife and with some of the best
attorneys in the country, Brandon is a true “basket case" between his lack of funds,
limited resources, and concern for his Mother; he has no one on the outside to help him
with his case or look after him. And, after I read the Government's attacks on Brandon's
character and Katerina’s attorney's malicious attacks on Brandon, I wanted to set the
record straight and tell this Court about the Brandon I know.

Lalso have a couple of young guys on the outside that can help me with research, typing
and filing of motions. Not only is the Law Computer here hopelessly behind the times
for doing research, the one printer here is always out of paper or toner or doesn't work
for some reason. There is no way to copy anything either. My young guys can type and

file things for people here as a favor to me.

Brandon's attention is not on his legal arguments, but on his Mother's health and all the
problems she has had lately. We have literally had arguments where I have wanted to
play the role of Sidney Powell (Licensed to Lie) and go after the Government for its
egregious prosecutorial misconduct in this case, whereas Brandon wants to tone things
down because he lives in fear of Special Agent Smythe, the prosecutors, and even

incurring the wrath of this Court as he clearly experienced with Judge Buchwald.
20.

21.

22.

Just so the Court knows, I will probably be helping Brandon with his 2255 in the
Buchwald case as well, because I was the one that encouraged him to try to get his
guilty plea back and argue about Attorney Zelin's ineffectiveness in that case. I
apologize to the Court if my tone in the filings was too strident, but I have been fighting
the Government in my own case since 2001, and I continue to fight in the First Circuit
as well as the Second. Unlike me, Brandon has neither the will nor the means to fight.
Not only is Brandon "contrite" and accepting responsibility, he is ultimately a broken
man that has a spotless record in prison not just because he cares about his Mother, but
because he spends all of his time helping other people without accepting so much as a
tuna or a mackerel in payment.

I can personally attest to the Court that Brandon is both contrite and accepting of
responsibility. He is also more rehabilitated than the defendant in Pepper v. United
States, 562 U.S. 476 (2011), and the BOP should use him as their poster child for
rehabilitation.

Contrary to the Government's malicious slanders, in his appeal Brandon seeks only to
have the benefit of the April 16, 2013 Plea Agreement, which I can promise the Court
he never saw, which is why I argue that what Attorney Lisa Scolari failed to do is per
se Ineffectiveness of Counsel. I also believe that if the "Loss Mitigation Strategy" was
what the illegality in this case involving post-arrest conduct, then that was all Attorney
Zelin's fault. But, now that the Court knows that the selling of the historic Sag Harbor
property, 6 Union Street, would have made everyone whole with no victims, I feel this
Court has a duty to do justice and reduce Brandon's sentence and place him on Home

Confinement to help his Mother. For the Government and Katerina's attorney to make

 
23.

24.

Brandon out to be a monster, rather than point out the picture of 6 Union Street Sag
Harbor in the Mansion Section of the Wall Street Journal, is beneath the dignity of an
officer of this Court. The picture provided to the Court is from my Wall Street Journal.
I saw the ad and asked Brandon if this was the famous "Sag Harbor property" referred
to in all the filings of this case.

I know the Court believes that Judge Buchwald would have set the sentence higher than
78 months based on the Global Settlement of the April 16, 2013 Plea Agreement. I
respectfully disagree for a number of reasons. But, respectfully, because we are
discussing the Plea Agreement that covers the same people, parties, principals, and
properties, this means they are all related conduct and this Court's sentence should have
been concurrent and not consecutive. Once again, my point is that Brandon should have
had an Attorney secure an 11(c)(1)(C) agreement that would have been binding on this
Court. Once again, that was malpractice and ineffectiveness on Attorney Scolari's part.
Brandon has said that he did not even know about 11(c)(1)(C) until I told him about it
in December of 2019.

But assuming the Court is correct that Judge Buchwald would have given Brandon the
top end of the 78-97 month range, the April 16, 2013 Plea Agreement would have
effectively limited the sentence of this Court to another 19 months. Brandon was
merely stating the obvious in his appeal that he should have had the benefit of that April
16, 2013 Plea Agreement to limit this Court to 19 months, if not a concurrent sentence,
pursuant to Lafler, Frye, and Lee. In fact, the Second Circuit's decision in Galanis

which I found is directly on point.

 
25.

26.

27,

To show how contrite Brandon really is, the Court need only look at page 3 of his
October 16, 2019 letter to the Warden where he says he will gladly return to prison if
he is unsuccessful in saving his Mother's life. These are not the words of an unrepentant,
non-contrite person who refuses to accept responsibility. Far from it, he is the epitome
of a contrite person that cares more for his Mother's well-being than his own. He is not
the monster that the Government and Katerina's attorney claim him to be. Moreover,
the Court saw his impressive record of rehabilitation and good deeds and helping other
people. That is the Brandon that I know. But as I say, he is a broken and humbled man.
More importantly, this is not an academic exercise. His Mother's fate is in Your Honor's
hands. She will literally die without Your Honor's help, and now with the recent
announced state of emergency concerning the Coronavirus, she is in that category of
the most vulnerable, especially if one of her aides came into contact with someone on
the bus or train and gave it to her. Brandon even had one of the Spanish guys here
prepare a sign about the virus to put on her door. I know this first hand from having my
loved ones speak to Charlotte and the few people left in Brandon's life who sadly cannot
help him or his Mother, but do recognize how dire her situation truly is.

I personally believe that Brandon has paid his "debt to society" several times over. For
comparison, please see the case of Joseph Collins, who my attorney Michael Levy
prosecuted, but the Judge felt a sentence of a year and a day was sufficient for Mr,
Collins. Mr. Collins, like Brandon, was an attorney at the center of the REFCO scandal
that cost 17,000 people $4 billion. Unlike the alleged fraud in this case where everyone
has been paid back, including the Widow, none of the victims in REFCO were paid

back in full. Unlike Brandon, Collins did not plead guilty or ever accept responsibility,

 
28.

29,

and had two trials and appeals over various issues. Brandon has pleaded guilty four
times, and his two appeals really focus on Ineffective Assistance of Counsel. I wrote
the Venue section of his appeal and would happily argue it for him.

That leads to another point. Brandon followed Your Honor's suggestion to have the
Second Circuit appoint another attorney for his appeal. The Second Circuit refused. He
has no money and his Mother's debt on her reverse mortgage that Alex Kopoulos and
Richard Bivona stole, and is now approaching $1,000,000 with interest and penalties.
Many days she goes hungry and must rely on the charity of strangers (including my
wife). So, I volunteered to help on the appeal and even tried to get the son of one of my
other attorneys that helped defend El Chappo (Jeff Einhorn). Unfortunately, Brandon
has no one to argue for him, and the Court denied his Motion for Bail Pending Appeal.
Therefore, I respectfully submit to the Court that the wrong message will be sent to the
public if Charlotte Lisi dies and three years from now Brandon wins his appeal at the
Supreme Court.

Respectfully, I feel uniquely qualified to say this because at Canaan, Devens, and now
here at MDC Brooklyn, both inmates and staff alike know me to be a very religious
person who communicates not just with the Catholics and Protestants, but with the
Muslims and the Jews as well. The Court is welcome to inquire of Mr. Harper here at
MDC, Father Zook who was at Canaan but then came to MDC, or even Rabbi Spritzer
who comes to MDC every other week. The right thing to do on this case is to reduce

Brandon's sentence to 19 months and order him to Home Confinement.

10

 

 
30.

31.

32.

According to the BOP's Program Statement 5321.08: "A CCC (Halfway House) meets
the definition of a penal or correctional facility in 18 U.S.C. §3621(b)." These words
were written by Kathleen Hawk Sawyer, the director of the BOP, over 20 years ago.
Again respectfully, I personally believe a consecutive sentence in this case was Plain
Error under §5G3.1(b). I would happily argue that point with Your Honor by mail, as
every month I seem to find a new Court of Appeals case that supports my belief. But
Charlotte Lisi's life hangs in the balance, and Your Honor clearly has the power to
reduce Brandon's sentence to be served in a Halfway House or Home Confinement for
whatever sentence the Court deems to be sufficient in the interests of justice. That
would send a clear message for the purpose of general deterrence, but at the same time
save the Widow Lisi's life. Isn't the Widow Lisi's life as important at the Widow Stein's
$500,000, which has clearly been returned? At no time did Brandon ask the Court to
get off “easy" or make this Court's decision a "nullity" as the Court suggests in its
Opinion. The principle of general deterrence was served when this Court sentenced
Brandon to a 38 month sentence; three times longer than Joseph Collin's sentence for
being the attorney in the center of the REFCO fraud.

There are certainly people with bigger frauds that have received lesser sentences. But
Brandon has continued to take care of his Mother despite her declining health, and
despite being locked up for much longer than the five years originally expected.
Certainly no one expected a cooperating witness for the Government to steal $250,000
from the Widow Lisi and then have the Government castigate Brandon for the theft of
the Widow Stein's money by Zelin and Naiberg. At no time did Brandon represent the

Widow Stein, and if Katerina received a USSG Amendment 794 Mitigating Loss

11

 
33,

34.

Adjustment, so too should have Brandon. This Court has ample reason to reduce
Brandon's sentence even if his Mother was not dying. Both Amendments SGA 792 and
SGA 794 support a reduction in sentence now to save his Mother's life. And if the
sentence is served under Home Confinement, Brandon will still be under the BOP's
custody.

But, now with the Coronavirus (COVID-19), the danger to Mrs. Lisi is even more
dramatic and frightening. If normal, middle age healthy people are panicking, what will
happen to Mrs. Lisi who cannot possibly fend for herself? Go to Walmart and Costco
to stock up on day goods? The woman is paralyzed, and her son is her only possible
means of life support. The Coronavirus alone would be reason for this Court to reduce
Brandon's sentence to 19 months and have him serve it in the Brooklyn Halfway House
pursuant to 18 U.S.C. §3621(b). That is all that Brandon wants: the benefit of the
bargain from the Plea Agreement of April 16, 2013, and to be allowed to take care of
his Mother. He never asked for Time Served. I did.

On the other hand, as the author of the Motion for Compassionate Release, I did borrow
from successful §3582(c)(1)(A) decisions from across the country, from Chad Marks
to Anthony Bucci, and from Cantu to Walker. [also borrowed language from the author
of "Lawman", Shon Hopwood, who is now a professor of Criminal Law at Georgetown
Law School. I respectfully implore this Court to resentence Brandon to Home
Confinement based on whatever sentence this Court deems reasonable under the
circumstances here, and pursuant to the §3553(a) factors as we have presented them;

not as the Government has.

12

 
35.

36.

I believe it is important for the Court to know that Brandon is a good man. I believe
with all of my heart that he is innocent, not just technically, but actually. Your Honor
said nice things about him at his September 2017 sentencing. Then, in March 2018,
Katerina's attorney said some terrible things about Brandon. I know Brandon and I
know Katerina. Whereas Brandon has yelled at me over some of my deletions and
additions for this very Motion, he has never raised his voice to Katerina, much less his
fist. Brandon is a "preppie" and a gentleman. He would never hit a woman. But please
do not take my word for it, Your Honor. Instead, listen to the Government's cooperating
witness who you pointed out to Katerina's attorney tells a far different story. So, too,
does the alleged victim Paul Bibbo. Please see Katerina's Sentencing Transcript pages
24-26. Similarly, Bibbo's wife’s Transcript pages 26-29. Also, one of the true fraudsters
in this case, Alex Kopoulos, page 31 at line 19.

Simply put, Brandon pleaded guilty to taking $150,000, but that money went to Naiberg
and Zelin, not to him. Others profited from this alleged fraud, but not Brandon.
Whatever new sentence this Court deems to be appropriate should be served on Home
Confinement as this Court has the power to do, and please remember that §3582(a)
even suggests that incarceration is not appropriate for the true goals of sentencing,
which are rehabilitation and re-entry into Society. What purpose will be served by
keeping Brandon in a Maximum Security prison while his Mother dies an agonizing
death, alone, with no family around her? On the other hand, if Brandon's sentence is
reduced to a year and a day like Joseph Collins, and he serves it on Home Confinement,
her life can be saved and the general deterrence purpose of sentencing is still served,

But, if Brandon pleaded guilty because his attorneys told him he would get a concurrent

13

 

 

 
37.

sentence under §5G1.3(b) and he didn't, then he will be the next case to follow Lafler,
Frye, Lee, and Galanis, but Mrs. Lisi will be dead. How does that serve Society or
Justice?

Finally, Brandon's acceptance of responsibility has been real. Not because he feels he
is guilty of some heinous crime, but because like most defendants he does not have a
good attorney advising him because his attorneys told him he could get 10-20 years
based on the Sentencing Guidelines if he went to trial and lost, which would have been
a death sentence for his Mother. Now he is fearful that if he was to get resentenced by
the Court, he would lose his acceptance of responsibility. I have told him that if he is
resentenced, this Court will use the Guidelines in effect now, and the $1,500,000 will
go down to $ 150,000 that he pleaded guilty to (see SGA 792 adopting Justice Gorsuch's
opinion in United States v. Manatau, 647 F.3d 1048 (10th Cir. 2011)); as well as
receiving a 4-level Mitigating Role Adjustment pursuant to SGA 794 and United States
v. Soborski, 708 Fed. Appx 6 (2d Cir. 2017), so that his Offense Level will now qualify
for Probation even though he has pleaded guilty. Please recall that Joseph Collins was
the General Counsel of REFCO, a firm that defrauded 17,000 investors of $4 billion,
and he got a year and a day after going to trial twice and never accepting responsibility.
Therefore, we respectfully ask this Court for a reduction in Brandon's sentence for the
reasons stated above, and to have this Court order that new sentence to be served on

home Confinement under the BOP rather than in a Maximum Security prison.

14

 

 
I declare under the pain and penalty of perjury pursuant to 28 U.S.C. §1746 that the
foregoing is to the best of my recollection true and correct.

Dated: March 12, 2020 Respectfully Submitted,

/s/ Daniel E. Carpenter
Daniel E. Carpenter

Declarant
Incarcerated Inmate
Reg. No. 90792-038
MDC Brooklyn

P.O. Box 329002
Brooklyn, NY 11232

15

 
No. 15-cr-00457

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Respondent,

Vv.

BRANDON LISI
Petitioner.

 

MOTION FOR RECONSIDERATION OF THIS COURT’S DENIAL OF
PETITIONER’S MOTION FOR REDUCTION IN SENTENCE
AND/OR COMPASSIONATE RELEASE

 

Brandon Lisi
Petitioner, Pro se
Incarcerated Inmate
Reg. No. 62739-054
MDC Brooklyn

P.O. Box 329002
Brooklyn, NY 11232

 

 
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

)

UNITED STATES OF AMERICA)
‘Respondent )

v. ) CASE NO. 15-cr-00457

)

BRANDON LISI, )
Petitioner )

)

 

MOTION FOR RECONSIDERATION OF THIS COURT’S DENIAL OF
PETITIONER’S MOTION FOR REDUCTION IN SENTENCE
AND/OR COMPASSIONATE RELEASE

NOW COMES THE PETITIONER, Brandon Lisi (hereinafter the "Petitioner" or Mr. Lisi),
to respectfully ask this Court to reconsider and amend its judgment denying Petitioner's Motion
for Reduction in Sentence and/or Compassionate Release (Dkt. 218) pursuant to F.R.C.P. Rules
59(e) and 60(b). Reconsideration in this case is necessary to prevent a grave miscarriage of justice,
which could clearly result in the death of an innocent woman: Petitioner's Mother. In its denial of
Compassionate Release pursuant to 18 U.S.C. §3582(c)(1)(A), the Court concluded that it had the
power to grant relief and that Petitioner's Mother, Charlotte Lisi's suffering qualified as
"extraordinary and compelling" circumstances, but the Court felt that Petitioner was not accepting
responsibility for his crime because he was appealing the Court's sentence. Respectfully, the Court
misapprehends and misconstrues Petitioner's motivations and issues on appeal, and should
therefore reconsider its decision and grant Mr. Lisi's Motion for Reduction in Sentence and/or
Compassionate Release to Home Confinement or Halfway House as was done in United States v.

Walker, No. 11-CR-270, (N.D. Ohio Oct. 24, 2019) and United States v. Bucci, 409 F.Supp.3d 1

(1st Cir. 2019) in the interests of justice.

 
IL PRELIMINARY STATEMENT

With the utmost respect, Petitioner implores the Court to review and reconsider its denial
of Petitioner's request for a Reduction in Sentence to reflect the benefit of the April 16, 2013 Plea
Agreement that he never saw. All seem to agree that if he had seen it, he would have taken the
deal, received a 97 month sentence from Judge Buchwald, and none of these issues and arguments
raised by the Government would be relevant or debatable. Simply put, if he had seen the
Agreement, these issues like relevant conduct, concurrent sentences, or even acceptance of
responsibility would NOT be debated. Though §3582(c)(1)(A) is referred to as "compassionate
release", Petitioner's appeal is really just an attempt to reclaim the deal that he should have had
with Judge Buchwald for a global settlement of all issues, or a concurrent sentence from this Court
as all of the parties, properties, and principals related to the same conduct in all four cases. If the
Court believes Judge Buchwald would have given Petitioner a sentence of 97 months, then it
should reduce this Court's sentence to 19 months and order Petitioner to serve that time in a
Halfway House or in Home Confinement, both of which are still serving a sentence under BOP
custody. By doing so, this Court establishes a sentence that is sufficient, but not greater than
necessary, to meet the goals of sentencing while giving Petitioner the opportunity to save his
Mother's life as he remains under BOP custody.

Contrary to the Government's misguided arguments, Mr. Lisi does not need to serve his
new sentence in a Monte Cristo-like Chateau d'If because, according to the BOP's own regulations,
being part of the MDC Brooklyn Cadre, in a Halfway House, or under Home Confinement is
exactly the same custody level. See Levine v. Apker, 455 F.3d 71 (2d Cir. 2006), citing Goldings

v. Winn, 383 F.3d 17 (1st Cir. 2004). Perhaps the best description of this issue is Judge Ponsor's
decision in Iacoboni v. United States, 251 F.Supp.2d 1015 (D. Mass. 2003), which is very

instructive of this principle:

Indeed, the notion of “imprisonment” clearly encompasses conditions of confinement
substantially less restrictive than community confinement. For example, §3624(c)
authorizes the BOP to “assure that a prisoner serving a term of imprisonment” is given the
opportunity to serve as much as six months of the final portion “of the term” in home
confinement. Jd. (emphasis supplied). In other words, Congress has recognized that an
offender may serve a portion of a “term of imprisonment” while living at home, full time.
Certainly, there is a substantial difference between the conditions facing an inmate in, say,
a maximum security prison and one in a halfway house. The same may be said about the
relative situations of an inmate placed in administrative segregation, an inmate at a prison
camp, an inmate at a metropolitan detention center, an inmate at a “boot camp” program,
or an imprisoned patient at a medical center. But the existence of these differences,
however great they may be, does not diminish the character of the confinement to the extent
that it is no longer “imprisonment.” As the Supreme Court recognized in Koray, the critical
litmus is whether offenders “always remain subject to the control of the Bureau.” Reno v.
Koray, 515 U.S. 50, 63 (1995). Offenders imprisoned in community confinement are
subject to BOP control. They are, as Chief Justice Rehnquist noted, “subject to BOP's
disciplinary procedures; they are subject to summary reassignment to any other penal or
correctional facility within the system, and, being in the legal custody of BOP, the Bureau
has full discretion to control many conditions of their confinement.” Jd. BOP control is the
touchstone of “imprisonment,” and the BOP exercises complete control over all offenders
placed in community corrections. They are imprisoned. Finally, the argument that the BOP,
in exercising its Congressionally-bestowed discretion to designate as the “place of the
prisoner's imprisonment...any available penal or correctional facility,” §3621(b), is, in
effect, failing to “imprison” the offender when it designates him or her to a community
corrections facility simply ignores §3551, which can only be read to include community
confinement as a form of imprisonment, the last category of the three “authorized
sentences.” Thus, as a matter of law, and a matter of common sense, the argument that
community confinement is not a form of imprisonment will not wash. Id. at 1029.

Therefore, this Court can do the same thing that other judges have done across the country
by reducing Mr. Lisi's sentence to whatever level this Court feels adequate, and order him to serve
the remainder of his sentence under BOP Custody at the Halfway House in Brooklyn (which is
overcrowded), or under Home Confinement, which is the same exact custody level as being in the
Cadre at MDC Brooklyn but with the additional benefit that Petitioner can save his mother's life.

See May 2013 Letter from Blake Davis to All Wardens attached as Exhibit One.

 

 

 
Contrary to the Government's spurious allegations in its Opposition Brief (Gov. Opp.) as
to Acceptance of Responsibility, the Government is clearly wrong on that score because Mr. Lisi
is only saying that he is entitled to the same "Effective Counsel" that every other American is
guaranteed. See Lafler v. Cooper, 566 U.S. 156 (2012), Missouri v. Frye, 566 U.S. 134, 149 (2012),
and especially Lee v. United States, 137 S.Ct. 1958 (2017), which are all cited in the Second
Circuit's recent decision in United States v. Galanis, 759 Fed.Appx. 88 (2d Cir. 2019).

Galanis is particularly instructive for this Court's review of its decision, because
Petitioner's former attorney Lisa Scolari failed to tell the defendant in Galanis about a plea
agreement in his co-defendant's case, and he ended up getting a much longer sentence than he
should have, and a consecutive sentence that he should not have had, all because of Attorney
Scolari's errors. Galanis provides all that this Court needs to reconsider its decision and amend its
judgment to grant relief in sending Mr. Lisi to a Halfway House or Home Confinement, both of
which are still under the custody of the BOP. Moreover, not only does Mr. Lisi have the lowest
PATTERN Score at MDC Brooklyn because of all of his classes (both taken and taught), he is
Community Custody and has a Zero Points Custody Level Score with a Negative Four Variance.
As this Court has already decided that Mr. Lisi is not a danger to the community, the Court should
take comfort that he has had a spotless record in prison with no Infractions, and the Court can
review all of his prison accomplishments in the package he sent to the Court. (See Dkt. 217).

Therefore, since the Court believes it has the power to reduce Mr. Lisi's sentence under the
First Step Act, and his Mother's situation constitutes “extraordinary and compelling"
circumstances, Petitioner respectfully asks this Court to reconsider the §3553(a) factors and reduce
his sentence to whatever amount of time the Court deems fair and in the interests of justice under

the BOP's custody for the reasons detailed below. In that way, the Court can send its message of

 
general deterrence by keeping Petitioner under BOP Custody in either a Halfway House or Home
Confinement, while at the same time helping to save Charlotte Lisi's life. Please see the Declaration
of Daniel Carpenter in Support of this Motion for Reconsideration attached as Exhibit Two.

Il. LEGAL STANDARD

Fed. Rul. Civ. P. 59(e) permits a party to move to alter or amend a judgment within 28 days
from the entry of the judgment. Although the Rule does not specify what grounds justify an
amendment or reconsideration of a judgment pursuant to F.R.C.P. 60(b), both Rule 59(e) and Rule
60(b) are inherently equitable in nature and provide the Court with great latitude to change its mind
in the interests of justice and to prevent a manifest injustice. A court may "reconsider an earlier
decision when it is confronted with an intervening change of controlling law, the availability of
new evidence, or the need to correct a clear error or prevent manifest injustice." See United States
y. Becker, 502 F .3d 122, 127 (2d Cir. 2007), quoting United States v. Tenzer, 213 F.3d 34, 39 (2d
Cir. 2000). Subsection (b)(6)—the catch-all provision of Rule 60(b)—“allows courts to vacate
judgments whenever necessary to accomplish justice...” Aczel v. Labonia, 584 F.3d 52, 61 (2d
Cir. 2009) (citing Liljeberg v. Health Serv. Acquisition Corp., 486 U.S. 847, 863 (1988).

A motion for reconsideration also serves a valuable function, where the Court "has patently
misunderstood a party or has made a decision outside the adversarial issues presented to the Court
by the parties, or has made an error not of reasoning, but of apprehension." Caisse Nationale de
Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269-70 (7th Cir. 1996). Moreover, most courts
have long recognized the "inherent equitable powers of courts of law over their own process, to
prevent abuses, oppression, and injustices." Seattle Times Co. v. Rhinehart, 467 U.S. 20, 35

(1984). It seems beyond peradventure that those inherent powers of the court must include a judge's

 
power to correct his own decisions when they are clearly based on the government's
misrepresentation of the law and/or the facts of any given situation as was done in this case.

‘Respectfully, all of these issues are readily apparent in the Court's denial of Mr. Lisi's
Motion for a Reduction in Sentence and/or Compassionate Release pursuant to §3582(c)(1)(A),
(Dkt. 218), and therefore this Court should exercise its discretion to reconsider its February 24,
2020 Order and grant the relief requested pursuant to §3582(c)(1)(A).

Il. ARGUMENT

A. The Court Misapprehends Mr. Lisi's Appeal

Despite the Government's arguments to the contrary, Petitioner's Appeal is very
straightforward and at no time alleges his innocence or contradicts his acceptance of responsibility.
Far from it, the Supreme Court cases that Petitioner relies on for asserting his Ineffective
Assistance of Counsel claims: Lafler, Frye, and Lee, are the very same cases that led the Second
Circuit to vacate the defendant's sentence in Galanis and remand it back to the district court so
Galanis could get the benefit of the deal he never saw, due to the ineffectiveness of Petitioner's
attorney in this case, Lisa Scolari. Similarly, Petitioner's argument that he should have had a
concurrent sentence because the post-arrest conduct is clearly related pursuant to USS.S.G.
§5G1.3(b) is not just substantiated, it is a meritorious argument that this Court should reconsider
because not only is the "post-arrest" conduct clearly related, it is the exact same conduct that was
covered by the global April 16, 2013 Plea Agreement that Petitioner never saw until Attorney
Scolari sent it to him after he had already pleaded guilty in this case.

What more does this Court need for a Lafler-Frye-Lee analysis? Attorney Scolari had a
much better plea agreement in her possession (or how could she send it to Ft. Dix?), she never

discussed it with Petitioner (which is Ineffective Assistance of Counsel by any standard), much

 

 

 
less did any of the required analysis of the Plea Agreement that the Supreme Court says is required
for counsel to be "Effective". This resulted in "prejudice" to Petitioner (“any amount of actual jail
time is significant for Sixth Amendment purposes,” Glover v. United States, 531 U.S. 198, 203
(2001)), so both prongs of Strickland v. Washington, 466 U.S. 668 (1984) are satisfied here. In
Lee, no one ever contested Lee's acceptance of responsibility, and his conviction was vacated by
the Supreme Court. Unlike the defendant in Lee who was caught red-handed with the drugs but
was still able to negotiate an excellent year-and-a-day sentence, and still appeal to the Supreme
Court to vacate his conviction and sentence, Petitioner is repeatedly subjected to unwarranted
criticism by the Government quoting Judge Buchwald comments from eight years ago. Petitioner's
Mother had a stroke in 2012, and her health has declined markedly since then. But, the
Government, instead of agreeing that Petitioner had the worst attorneys on record including Randy
Zelin and Scolari (Galanis), continues to say that Petitioner is not "contrite" enough and has not
"accepted" responsibility, despite his guilty pleas in not one case (like in Lee), but four separate
cases that should have been covered by the Global Plea Agreement of April 16, 2013 that neither
attorneys Zelin nor Scolari showed or advised him of.

This is Ineffective Assistance of Counsel by any standard according to the Supreme Court
in Lee and the Second Circuit in Galanis. Therefore, Petitioner should not be "prejudiced" a second
time by having the Government object to his “compassionate” release to Home Confinement
pursuant to §3582(c)(1)(A) and the First Step Act simply because he is appealing on the basis of
Ineffective Assistance of Counsel, as do 10,000 other defendants year after year who pleaded guilty
without question of their acceptance of responsibility; which is also not one of the relevant factors

that should be considered in an §3553(a) analysis for the purposes of §3582(c)(1)(A). See, e.g.,

 
United States v. Cantu, 2019 WL 2498923 at *1 (S.D. Tex. June 17, 2019), and United States v.
Bucci, 409 F.Supp.3d 1 (1st Cir. 2019). |

B. The Court Should Reconsider Its Decision

Petitioner respectfully requests the Court to review the opinion in Cobb v. United States,
2019 WL 2607002 (E.D.N.Y. 2019). In Cobb, Judge Allyne Ross admits she made a mistake in
her review of the defendant's letter to the Court, and that she misconstrued. his arguments about
related conduct under §5G1.3(b), and admits that she should have reduced Cobb's sentence. The
defendant in Cobb also suffered from Ineffective Assistance of Counsel, but unlike Petitioner, he
did submit a 2255 Petition which Judge Ross denied but then reconsidered, admitted her mistake,
and granted Cobb's Petition to reduce his sentence. Judge Ross provides not just a scholarly
analysis of the law on motions for reconsideration and how to construe a Petitioner's pro se filings
in quoting Green v. United States, 266 F 3d 78, 83 (2d Cir. 2001) and concluding that: "Construing
Mr. Cobb's 2255 Petition liberally, he sufficiently raised the issue that his trial counsel was
ineffective for failing to preserve and argue on appeal my §5G1.3(b) error.” Cobb at *2.

Like Petitioner, Cobb wrote several letters to Judge Ross which she discusses in her
opinion. To her credit, Judge Ross has written a masterful opinion in Cobb that should be cited by
pro se litigants everywhere as well as to be the model every judge should follow in tempering
Justice with Mercy. “In deciding what sentence will be sufficient, but not greater than necessary
to further the goals of punishment, a sentencing judge must have a generosity of spirit, that
compassion which causes one to know what it is like to be in trouble and in pain.” United States
v. Singh, 877 F.3d 107, 121 (2d Cir. 2017). Petitioner respectfully asks this Court to reflect on

Cobb while reconsidering Petitioner's Motion.

 
C. Petitioner Merely Seeks Halfway House and/or Home Confinement as well as a
Fair Sentence

In his October letter to the Warden, Mr. Lisi made it clear that if he was unsuccessful in
saving his Mother's life, he would return to prison. He also sent numerous letters to the Court
asking for Home Confinement to help his Mother with the same caveat he promised the Warden.
More importantly, according to the Second Circuit in Levine v. Apker, 455 F.3d 71 (2d Cir. 2006)
citing Goldings v. Winn, 383 F.3d 17 (1st Cir. 2004), there is no difference in "Custody Level"
between Petitioner serving his 38 month sentence in a Camp, a Halfway House, or under the BOP's
custody in Home Confinement as Blake Davis made clear in his May 2013 Memo to all Wardens,
and as Director Kathleen Hawk Sawyer made clear in 1998 and 1999 in BOP Program Statement
5321.08 (A CCC [Halfway House] meets the definition of a penal or correctional facility pursuant
to 18 U.S.C. §3621(b)).

When someone is in a Halfway House or Home Confinement, they are still in BOP
Custody. In fact, the November 2016 OIG Report criticized the BOP for not utilizing the Home
Confinement option more, as there is no difference from a custody standpoint between a Camp, a
Halfway House, or Home Confinement. The individual is still "imprisoned" under the BOP's
Custody. Also, pursuant to the First Step Act and the new §3624(g)(10), there is now no limit to
the length of time that an individual can serve on Home Confinement or in a Halfway House. If
this Court reduced Petitioner's sentence to 19 months pursuant to the April 16, 2013 Plea
Agreement that he never saw, and allowed him to take care of his Mother, that would be fair and
equitable for all involved. But, instead, the Government continues to disparage Petitioner with
false claims rather than addressing the Ineffective Assistance of Counsel claims and mistakes made
by Petitioner's various attorneys throughout this entire prosecution. Petitioner has even offered to

come back to prison. See Exhibit A, Part 3 (pg.3) of Dkt. 217.

10

 

 
Petitioner never required time served, he only wanted the benefit of the bargain that he was
never shown, i.e. the April 16, 2013 Plea Agreement. Alternatively, he merely requested a credit
of 18 months for the time he served on strict house arrest because he was never given a bail hearing
(bail modification hearing). (See 12/ 12/12 Tr. of appearance before Judge Buchwald and Judge
Swain, wherein the bail hearing was adjourned but no follow up hearing was ever conducted). The
point being that Petitioner was simply asking of this Court for his sentence to be reduced to reflect
the April 16, 2013 Plea Agreement and the Sentencing Guidelines (Reduction In Sentence), in
order that he be given some relief out of compassion to get him home sooner to his Mother, and
NOT "time served," but instead that he be sentenced to a sentence of no more than 19 months
"consecutive" to Judge Buchwald's sentence (if not given a "concurrent" sentence) as a Reduction
in Sentence from Your Honor's sentence of 38 months. Moreover, Petitioner has offered to come
back to jail if he fails to save his Mother's life. He prays to go home and take care of his Mother,
and not to live life as a free man under time served.

D. Petitioner’s Record While Incarcerated has been Exemplary

The Government, in its Opposition Brief to Petitioner's Appeal, concedes (and is therefore
estopped from arguing now) that this Court found he had accepted responsibility and had done
good things in prison to rehabilitate himself. See, e.g., Gov. Opp. at page 23: "Judge Failla went
on to discuss the good Mr. Lisi has done and in particular took note of his exemplary conduct while
in prison, his efforts at rehabilitation, and his care for his mother. (A.280)." Therefore, these facts
are now clearly subject to the Law of the Case Doctrine, and the Government is therefore estopped
from arguing against and should not be allowed to contradict this Court's clear findings to the
contrary from September 2017, now almost three years later; especially in light of the

Government's waiver and agreement that Mr. Lisi had accepted responsibility and had done good

11

 
things with his time in prison. (See Govt. Opp. Br. on Appeal 17-3185 at p. 23). Had Petitioner
received a concurrent sentence in September 2017, and been allowed to be at a Camp with RDAP,
all parties can agree that he would be home right now helping his Mother in the wake of the
Coronavirus rather than debating old and decided issues with the Government.

Moreover, even a cursory glance by the Court at Petitioner's record in prison would show
that he has participated in thousands of hours of BOP sponsored programs. Not only has Petitioner
taken BOP courses, he has taught them as well. At Fort Dix, he was the Law Librarian Clerk.
Significantly, Mr. Lisi was also allowed to create a curriculum of classes with Mercer Community
College that would have allowed inmates to earn college credits while in prison. In the Exhibits
included with the Declaration in Dkt. 217 there are numerous distinctions. But, unlike other
successful compassionate release candidates (e.g. Cantu, Bucci, and Walker), Petitioner has an
unblemished and spotless record in prison which should inure to his benefit in the §3553(a)
calculation. At Petitioner's original sentencing, this Court spoke well of his many good deeds while
in prison, and that point should not be lost: that he used his “in prison” time wisely to benefit
others, as was described by the judges who granted relief in Walker and Cantu.

E. The Widow Lisi Deserves this Court's Compassion, Help, and Protection

In this Court's denial of Petitioner's Motion for a Reduction in Sentence and Compassionate
Release, it focuses on one of the victims in this case being a Widow. But Petitioner's mother,
Charlotte Lisi, is also a widow and victim of fraud. In fact, the $250,000 that Mrs. Lisi set aside
for herself from the proceeds of a reverse mortgage that she took against the home she currently
lives in so that she would and could be taken care of while her son was in prison, was stolen by
Richard Bivona, a witness against Petitioner in this case and the fraudster Alex Kopolous, who

was used as a government witness and is listed as a "victim" in Petitioner's Restitution Schedule.

12

 

 
So, ina very "Orwellian" context, some widows appear to be "more equal" than others. The Widow
in this case has been paid back her $500,000, but the facts are indisputable. Petitioner never
represented the Widow; a friend of attorneys Randy Zelin and Eric Naiberg by the name of Alex
Constantopes did; and they all told their client, the Widow, that it was perfectly fine to put her
$500,000 into a project where some of the funds ($150,000) would be used to pay Attorneys Zelin
and Naiberg to represent Petitioner in his defense in this case. Petitioner never received a dime of
the Widow's money. This is not just a classic "conflict of interest" which is per se Ineffective
Assistance of Counsel. If anyone defrauded the Widow, it was Zelin and Naiberg; not Petitioner.
Unfortunately for the Widow Lisi, the same government that pounds the table for justice
for the Widow in this case (who has been paid back the full $500,000) and continually castigates
and defames Petitioner, has done nothing to bring Alex Kopolous to justice for defrauding the
Widow Lisi of literally her life savings and has actually been protecting this rogue from
prosecution. Therefore, unlike the Widow in this case that has received all of her money back and
is living comfortably in a warm house, the Widow Lisi is starving and living without heat in a
condemned home, filled with Black Mold, that is being foreclosed upon because the Government
does not wish to prosecute Alex Kopolous for the outright fraud and theft of the Widow Lisi's
$250,000. This Court should therefore respectfully temper its justice for one widow, by showing

mercy to the son of another widow.

13
CONCLUSION
For the reasons stated above, Petitioner respectfully requests this Court grant his Motion
for Reconsideration, reduce his sentence, and grant him Halfway House and/or Home Confinement
to serve the remainder of his sentence so that he may care for his ailing Mother.

Dated: March 12, 2020 Respectfully Submitted,

/s/ Brandon Lisi
Brandon Lisi
Petitioner, Pro se
Incarcerated Inmate
Reg. No. 62739-054
MDC Brooklyn

P.O. Box 329002
Brooklyn, NY 11232

14

 
EXHIBIT
ONE

May 24, 2013 Letter from Blake Davis to All Wardens

 
U.S. Department of Justice

Federal Bureau of Prisons

 

“Washingen, 2.0. 2u334

MAY 94 2013

MEMORANDUM FOR REGIONAL DIRECTORS
WARDENS. .
RESIDENTIAL REENTRY MANAGERS

FROM? Blake R. Davis, Assistant Director
Correctional Programs Division

SUBJECT: Guidance for Home Confinement and. Residential
Reentry Center Placements

THis memorandum is a compilation of previous guidance memoranda,
policy, and practices regarding home confinement and Residential
Reentry Genter (RRC) placement decisions, as they relate to
current policy, practice, and changes which were necessitated by
the passage of the Second Chance Act of 2007. The intent of
‘this memorandum is to reemphasize and clarify established
policies and practices to facilitate effective community
placements.

I. GUIDING PRINCIPLES FOR EFFECTIVE COMMUNITY PLACEMENTS

The Bureau’s RRC resources continue to be ‘Limited and. must be
fecised on those inmates with the greatest need and the highest.
risk of recidivism. Program Statement 7310.04, Community
Corrections Center Utilization and Transfer Procedures, requires
that RRC placements be made based on assessments of inmate needs
for services, public safety, and. the necessity of the Bureau to
manage its. inmate population responsibly. The Second Chance Act
émphasizes the requirement that all inmates are eligible for
pre-release RRG. placement consideration and are to be .assessed
on an individual basis.

 

 
An individual inmate assessment is the primary means by which we
determine an inmate’s need and risk level. Research indicates
that inmates with low needs and a low risk of recidivating who
ate placed in an RRC do hot benefit from the placement and could
become more likely to retidivate than if they received no
placement.

In accordance with the Bureau’s mission to ensure public safety,
each inmate must be thoroughly evaluated based upon their need
for reentry services, as well as perceived risk for recidivism
and risk to the community. This was previously outlined in the
dune 24, 2010, memorandum “Revised Guidance for Residential
Reentry Center Placements,” and the April 14, 2008, memorandum
“Pre-Release Residential Reentry Center Placements following the
‘Second Chance Act of 2007.”' When contemplating an inmate’s
appropriateness for community placement, staff should continue
to follow current policy and practice and consider public safety
while determining an inmate's need for reentry services. This
will help determine whether or not receiving reentry services
might mitigate those public safety concerns in the long run.

For example, some higher risk inmates may initially appear to be
inappropriate for referral to an RRC. However, when you
thoroughly weigh the potential for increased risk of recidivism
of a street release versus release through an RRC, it may in
fact be in the best interest of public safety to refer the
inmate to the RRC.

Accordingly, every effort should be made to consider community
placements for inmates with manageable medical and mental health
needs. These placements can help mitigate the potential
increased recidivism risk of sending an inmate with these needs
directly to the community. A community placement provides more
expedient access to resources to address the specialized needs
of these populations. Staff must take the steps necessary to
facilitate these placements.

For low nééd/low visk inmates, home confinement is the preferred
pre-release option. This option is currently under-utilized.
Program Statement 7320.01, Home Confinement, states supervision
under home confinement may be provided by contract halfway house
services, U.S. Probation or other government agencies.

 

‘1 See Sallyport, Correctional Programs Division, Correctional Programs
Branch, CPB Topics “RRC”

 
This is normally accomplished via two home confinement options =
placement under the supervision of an RRC or placement in the
Federal Location Monitoring (PLM) program operated by U.S.
Probation, where available. We must make a concerted effort te
utilize these effective community placement options. for
appropriate inmates. In addition to reintegrating inmates more
quickly into their communities, maximizing the use of home
confinement for appropriate inmates will help mitigate our
critical population/capacity issues.

Residéntial Drug Abuse Program (RDAP) graduates who successfully
‘complete the institution-based portion of the RDAP will continue
to be assessed for pre-release RRC placements according to the
‘guidance in P7430.02, Community Transitional Drug Abuse

Wardéfs and Residential Reentry Managers (RRMs) play a vital
role in ensuring an effective assessment process for inmates’
community placements. This memorandum highlights the major
elements of an effective RRC and home confinement utilization
strategy.

II. MAKING AN APPROPRIATE RRC REFERRAL

As clarified in the June 2010 memoranda noted above, the Second
Chance Act states that while all inmates are statutorily
eligible for pre-release community placement, not all will be
appropriate. Inmates must continue to be individually assessed
for their appropriateness for and the length of pre-release RRC
placements using the following five factors from 18 U.S.C. §
3621(b) ahd outlined in the April 2008 and June 2010 memoranda:

) The resources of the facility contemplated;
i2) The nature and circumstances of the offense;
) The history and characteristics of the prisoner;

) Any statement by the court that imposed the sentence:
(a) concerning the purposes for which the sentence to
imprisonment was determined to be warranted; or
(b) recommending a type of penal or correctional

facility as appropriate, and
(5) Any pertinent policy statement issued by the U.S.
Sentencing Commission.

when teviewing the above factors, staff should continue to
consider the inmate’s need for reentry services, public safety

 

 
concerns, and the need to responsibly manage the Bureau’s inmate
population.

Staff should also continue to thoroughly assess inmates’
tadividual reentry needs when considering the appropriate
duration ef an RRC placement as outlined in the above referenced
mémoranda, current policy, and practice. A placement less than
‘90 days is typically not considered sufficient to address
multiple réentry needs. in many cases, a placement of several
months up to the maximum of one year® may be needed to accomplish
an inmate’s reentry goals. For example, an inmate with no
recent employment, no GED, and poor family ties would benefit
more from a one year placement than an inmate who has a short
‘Sentence, employment prospects, a high school diploma, and
frequent family contacts. The number of placement days should
be driven primarily by the inmate’s needs and risk level (as
determined by the BP-338 Custody Classification assessment Or
BP-337 Security Designation assessment if a BP-338 has not been

completed).

The BP-338 is the Bureau’s primary risk prediction

instrument. Ordinarily, the lower the BP-338 score, the lower
the inmate’s risk; conversely, the higher the score, the higher
the inmate’s risk. Those with lower risks should be considered
for home confinement placement and those with higher risks
should be considered for RRC placement.

It is important to note that in many areas, the Bureau continues
to have contracting options available to utilize the more secure
anvironment of a Work Release Center (¢€.g., county
jail/detention center) as a community placement. This may be
the tiost appropriate placement option for inmates who may
require closer supervision than an RRC. Institution staff
should contact the applicable RRM to determine if this option is
available in the area where the inmate is releasing for cases
that may be deemed inappropriate for a traditional RRC.

to release, staff have the “option of contacting the USPO to
discuss a possible public law placement wherein the judge places
the individual in an RRC after their release from Bureau custody
as a condition of supervised release.

 

2 See Title 18 U.S.C. § 3624(c) (1).

 

 
TIT. MAKING AN APPROPRIATE REFERRAL FOR DIRECT HOME CONFINEMENT
(PRE-RELEASE)

Ns outlined in P7320.01, Home Confinement, and per 18 U.S.C. §
3624(c) (1), all inmates are eligible for home confinement
‘consideration at their six-month or 10 percent date. When
‘considering an inmate for pre-release community placement, the
unit team should pay special attention to reviewing low and
minimum security inmates for possible direct placement on home
confinement as allowed under P7320.01, Home Confinement. Higher
security inmates may be considered if deemed appropriate
following an individual assessment. The basic criteria for home
confinement includes:

1) Appropriate release residence (e.g., positive environment
free from ¢riminal/drug use activity and a reasonable
distance from the RRC, typically less than 100 miles);

2) No recent major disciplinary issues. This should be based
“on sound correctional judgment;

3) Any medical or mental health needs that can be met in the
community and funded by the inmate or other documented
resources, and

4) $@eured employment is not required for placement on home
confinement...

Placement should occur as ¢Glose to the home confinement
eligibility date as possible. The direct home confinement
referral is not contingent upon USPO residence approval. A site
wisit Should be requested during the referral process, but
should not delay the submission of the referral to the RRM.

As part ef their routine duties in processing inmate referrals,
RRM staff will determine if placement will be via an RRC
contract or PLM. In ‘judicial districts where FLM is available,
RRM staff should consider this option for appropriate inmates to
the maximum extent possible.

TV. RRM STAFF REVIEW OF RRC/HOME CONFINEMENT REFERRALS

RRM staff will continue to thoroughly review referral documents
and other pertinent information for each community placement
referral. RRM staff are encouraged to maximize resources. to
dinclude recommending direct placement on home confinement for
appropriate inmates.

 

 
The RRM is required to review home confinement. eligible inmates
in. RRCs every two weeks and follow-up with RRC contractors
within three working days (of receipt of the biweekiy status
report) ‘to ensure RRC staff have (as part of the individualized
‘program plan for the inmate) documentéd an appropriate plan of
action with target dates to achieve home confinement placement.
This follow-up time frame is a slight reduction from the

June 2010 mnémorandum referenced above which required a weekly
yeview. In locations where RRC bed space is limited, ensuring
an inmate's timely placement on home confinement will help
address capacity issues and also ensure more inmates. are
afforded RRC services. This area will be carefully reviewed for
compliance during operational reviews and program reviews.

AS previously indicated in ‘the June 2010 memorandum, RRM staff
will not unilaterally deny RRC referrals or reduce placement
dates unless there are no available RRC beds within a reasonable
distance for the specific referral date/length.

v. GOORDINATION BETWEEN INSTITUTION STAFF AND RRM/CTS STAFF

As the subject matter experts for their assigned location, RRM
and Comtiunity Treatment Services (CTS) staff assist institution
staff in making community placements. They provide information
¥egarding available resources and discuss specific cases with
anstitution staff as needed during the referral process and
prior to the inmate’s transfer to the RRC or placement on direct
home confinement. It is important for institution and RRM staff
to collaborate with CTS staff to ensure inmates with drug,
mental health, or sex offender treatment needs have community~
based treatment available in the vicinity of the placement.

Tf RRM staff have concerns regarding a referral and/or the
‘recommended placement, they will communicate these concerns to
the referring institution, typically the Case Management
Coordinator (CMC).

Tf the RRM determines a modification to a referral is needed or
that other placement options are available (such as direct home
confinement for an inmate with low needs/risk or placement in a
work release program for a higher security inmate), the change
must be approved by the Warden. The RRM will contact the
¢eferring institution’s CMC and request the recommended
modification be considered. The CMC will facilitate the

 
Warden’s review of the tequest and advise the RRM accordingly.
Modifications can occur with the Warden’s consent.

Conflicts regarding modifications to referrals should be
addressed by institution management staff with the applicable
Regional RRM Administrator. (Note: RRM Sector Administrators
will ‘assume this responsibility once the nationwide
consolidation of RRM is completed. Contact information will be
disseminated to institutions accordingly.)

Tf institution staff détermine an inmate is not appropriate for
RRC placement, the inmate’s release should be carefully
coordinated with U.S. Probation or Court Services and Offender
Supervision Agency (for DC Code inmates). Such efforts should
include the transmission of pertinent mental health and medical
information and any other factors that could impact the
@ffective réentry of the inmate to the supervising authority.

VI. SUMMARY

« Community placements should be driven by the results of an
inmate’s individual assessment.

¢ RRC placement and length of placement decisions cannot be
reduced solely to a classification score or any other type
of objective categorization. While staff assessment and
analysis of the Custody Classification Form (BP-338) and
the ISD Plan are helpful in establishing broad-based
‘groupings, staff must continue to exercise their
professional judgment when making individual inmate RRC
placement decisions and be prepared to justify those
decisions. When making RRC placement decisions, staff
should ensure the BP-338 and ISD Assessment have been
completed accurately.

* All inmates are eligible for home confinement. Direct
placement on home confinement should be considered for low
and minimum security inmates. In judicial districts where
FLM is available, RRM staff should consider this option for
appropriate inmates to the maximum extent possible.

® RRMs will continue to be required to review home
confinement eligible inmates in RRCs on a regular basis as
set forth above. In locations where RRC bed space is
limited, ensuring an inmate’s timely placement on home
confinement will help address capacity issues and also
énsure more inmates are afforded RRC services.

wD ke

 

 
e Every effort should be made to consider community
placements for inmates with manageable medical and mental
health needs. A community placement provides more
expedient access to resources to address the specialized
needs of these populations. Staff must take the steps
necessary to facilitate these placements.

Your assistance in maximizing the RRC/home confinement
utilization process is greatly appreciated. If you have any
questions, please do not hesitate to contact me or have your
staff contact Brent Kiser, RRM Administrator, at 202-305-8906.

 

 
EXHIBIT
TWO

Declaration of Daniel Carpenter in Support
of Petitioner’s Motion for Reconsideration

 
UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

V. CASE NO. 15-CR-457 (KPF)

BRANDON LISI,
Defendant

 

DECLARATION OF DANIEL CARPENTER IN SUPPORT OF PETITIONER
BRANDON LISI'S MOTION FOR RECONSIDERATION

I, Daniel Carpenter, make this Declaration pursuant to 28 U.S.C. §1746 and state as follows

under oath:
1. My name is Daniel Carpenter and I am currently an inmate at MDC Brooklyn.
2. I am submitting this Declaration in support of the Petitioner, Brandon Lisi's new

Motion for Reconsideration asking this Court to reconsider its denial of his motion for
a Reduction in Sentence and/or Compassionate Release.

3. Lam the author of Brandon's Motion for a Reduction in Sentence and/or Compassionate
Release pursuant to 18 U.S.C. §3582(c)(1)(A). Tam solely responsible for the language
that the Court takes exception to in its denial of Brandon's Motion. See, ¢.g., Page 13
of Dkt. 218, the Court's decision. I also believe that Brandon is innocent of the crimes
charged in the Indictment, and that he is the victim of both egregious prosecutorial
misconduct and Ineffective Assistance of Counsel. But, for the purposes of this
Motion, I also believe that I have significant knowledge of the facts of this case that
the Court needs to hear in order to make an informed decision in the interests of justice.
I can categorically state for the record that Brandon has accepted responsibility for his

actions, and he is indeed contrite and not "crying Wolf" or using his Mother's dire

 
condition to garner the sympathies of the Court. That said, he is entitled to Effective
Counsel like every other American, and he did not receive that. Nor did he receive a
fair or appropriate sentence pursuant to the April 16, 2013 Plea Agreement that I can
guarantee to the Court he never saw until it was too late, and he had already pleaded
guilty. In his Motion, he is not asking to get his plea back or proclaiming his innocence,
but rather he begs this Court for a reduced sentence based on the April 16, 2013 Plea
Agreement and to serve that sentence under BOP Custody on Home Confinement or in
the Brooklyn Halfway House, rather than in a Maximum Security prison like MDC
Brooklyn. This Court clearly has the power to grant the relief that Brandon seeks, and
therefore as the author of the Motion, I respectfully beg this Court to temper its justice
with mercy and to reduce Brandon's sentence to some amount of time on Home
Confinement, which is exactly the same custody level as being in the Cadre here at
MDC, but with the added advantage that he can save his Mother's life.

I first met Brandon at the Camp of USP Canaan in June 2014. I also met his girlfriend
Katerina Arvanatakis at that time because she would come to visit him at Canaan.
Often on visiting days, my wife and I would sit next to them or close to them, so it was
not difficult to overhear other inmate's conversations. In fact, it was impossible not to.
I mention this to the Court because I never saw Brandon so much as even raise his
voice to Katerina. To the contrary, he always referred to her as his "Greek Girl" because
my Bunkie at Canaan was truly Greek and could converse with her in Greek. There
was no doubt in my mind that Brandon and Katerina were a loving and affectionate
couple. The allegations made by Katerina's attorney at her sentencing are not just false,

they are defamatory as far as I am concerned.

 
10.

The reason I need to raise this issue before the Court is that I am the author of Brandon's
Motion for a Reduction in Sentence and Compassionate Release so he can help his
Mother. I am literally responsible for every single word in Brandon's brief, so if the
Court or the Government has a problem with the tone of the brief, it is solely my fault
and not Brandon's.

Lam familiar with the facts of this case because Brandon and I talked extensively about
his case with Judge Buchwald at Canaan. Because I was blessed to have excellent
attorneys who had helped me in the past, I arranged to have such distinguished
attorneys as Alan Dershowitz and Mare Fernich review his case. They agreed with my
analysis that Brandon was innocent of any crime and that he never should have pleaded
guilty. If the Court feels that Brandon is not contrite or refusing to "accept"
responsibility, that is because of my beliefs expressed in the Motion, not Brandon's.
Filing the Motion for a Reduction in Sentence/ Compassionate Release was all my idea
to help Brandon get back to his Mom. I also helped Brandon with his appeal to the
Second Circuit. I am also the author of Brandon's Motion for Reconsideration.

This will probably come as a surprise to the Government because they know that
Brandon helped dozens of inmates at Fort Dix (where he was legendary in helping
everyone around him, especially the illiterate); he is truly a kind soul seeking
forgiveness. The staff here have even come to Brandon to ask questions about the
implementation of the First Step Act. Brandon has worked with numerous inmates here
to get them out early as Elderly Offenders. He helps the elderly and literally donates all

of his time to helping others.

 
11.

12.

13,

14.

So why would Brandon use me to draft his 335 82(c)(1)(A) Motion for a Reduction in
Sentence? The answer is very simple: No one in the country has done as many
§3582(c)(2) Motions for a Reduction in Sentence as I have. When I was at Canaan,
Brandon knew that I helped dozens of inmates with gun and drug charges to do motions
pursuant to §3582(c)(2) because of Amendment 782 to the Sentencing Guidelines. Of
the inmates I helped, most of them received a reduction in sentence or a generous
increase in Halfway House time. The smallest reduction was 10 months, and up to 4
years of sentence reduction with 11 months of Halfway House time for someone who
had served 8 years of a 15 year sentence. He hugged me in front of all the inmates as
he was walking out the door. Brandon saw many of these success stories before he was
sent to the SHU and Fort Dix because of the Indictment in this case.

Brandon met Attorney Marc Fernich because of me, and Marc Fernich came to Canaan
to meet with Brandon at no charge to review his case because my attorney in Boston,
Marty Weinberg, asked him to do that as a favor for a friend of Dan's.

Marty had been working on a famous case in New York with Marc Fernich, and I had
email correspondence with Marty this very week asking him to help a friend of mine
at Fort Devens with his motion for compassionate release since I am not there any
longer. As J am sure that the Government is interfering with my mail as well as
Brandon's, it should be no problem to check out the accuracy of my statement on
Corrlinks.

I was introduced to Marty Weinberg by my first attorney in Boston, Professor Alan
Dershowitz. The funny story was that Alan had to renew his law license to take my

case, and when he came to argue my motion to dismiss in front of Judge O'Toole in

 

 
15.

Boston (famous for the Boston Bomber case), it was standing room only. Every clerk
and most of the attorneys in the Moakley Courthouse were there to hear Alan's
arguments in my defense, When Judge O'Toole denied my motion to dismiss, Alan
introduced me to Marty Weinberg to handle my defense. Judge O'Toole granted Rule
33 Motions twice after my trials in 2005 and 2008 which the Government appealed.
Despite having served my sentence in the Boston case, I am still on appeal in the First
Circuit. Before I reported to Canaan in June of 2014, I was indicted by the Government
in a totally unrelated case in May of 2014, and my attorneys in that case are Michael
Levy and Jim Cole of Sidley. Mike was the former head of the Government Appellate
Unit for the Second Circuit and Jim was the former Deputy Attorney General. Brandon
heard from my wife that Alan told her that "Dan has done more 2255's than any attorney
I know, including me."

I say this as a backdrop because when I arrived at the Cadre Unit of MDC Brooklyn, it
was late at night in early December, and I was greeted by several Canaan alumni
including Brandon. For 3 hours that night he told me about his case. At that time, I
decided that I would help Brandon and investigate the facts of the case myself as an
objective observer. After reading the various filings that Brandon had in his possession
(many other documents are missing or still in storage and inaccessible to Brandon
despite this Court's orders to the contrary), I came to the conclusion that he was
innocent and lacked the necessary criminal intent, but was in fact the victim of
egregious Ineffective Assistance of Counsel; not just from Attorney Zelin, but Attorney

Lisa Scolari as well.

 
16.

17.

18.

19.

L also decided to help Brandon because he is destitute. Any money he receives goes to
phone calls to his Mother or to ask other people outside to help his Mother or to check
in and see how she is doing. MDC Brooklyn is not a camp. It is truly a Maximum
Security Prison where we are locked down every other week because of some fight or
emergency on another floor. And if there was a problem that caused a lockdown on this
floor, the Emergency Buzzers do not work in our cells.

Moreover, whereas I have been blessed with a loving wife and with some of the best
attorneys in the country, Brandon is a true "basket case" between his lack of funds,
limited resources, and concern for his Mother; he has no one on the outside to help him
with his case or look after him. And, after I read the Government's attacks on Brandon's
character and Katerina's attorney's malicious attacks on Brandon, I wanted to set the
record straight and tell this Court about the Brandon I know.

Lalso have a couple of young guys on the outside that can help me with research, typing
and filing of motions. Not only is the Law Computer here hopelessly behind the times
for doing research, the one printer here is always out of paper or toner or doesn't work
for some reason. There is no way to copy anything either. My young guys can type and
file things for people here as a favor to me.

Brandon's attention is not on his legal arguments, but on his Mother's health and all the
problems she has had lately. We have literally had arguments where I have wanted to
play the role of Sidney Powell (Licensed to Lie) and go after the Government for its
egregious prosecutorial misconduct in this case, whereas Brandon wants to tone things
down because he lives in fear of Special Agent Smythe, the prosecutors, and even

incurring the wrath of this Court as he clearly experienced with Judge Buchwald.
20.

21.

22.

Just so the Court knows, I will probably be helping Brandon with his 2255 in the
Buchwald case as well, because I was the one that encouraged him to try to get his
guilty plea back and argue about Attorney Zelin's ineffectiveness in that case. I
apologize to the Court if my tone in the filings was too strident, but I have been fighting
the Government in my own case since 2001, and I continue to fight in the First Circuit
as well as the Second. Unlike me, Brandon has neither the will nor the means to fight.
Not only is Brandon "contrite" and accepting responsibility, he is ultimately a broken
man that has a spotless record in prison not just because he cares about his Mother, but
because he spends all of his time helping other people without accepting so much as a
tuna or a mackerel in payment.

I can personally attest to the Court that Brandon is both contrite and accepting of
responsibility. He is also more rehabilitated than the defendant in Pepper v. United
States, 562 U.S. 476 (2011), and the BOP should use him as their poster child for
rehabilitation.

Contrary to the Government's malicious slanders, in his appeal Brandon seeks only to
have the benefit of the April 16, 2013 Plea Agreement, which I can promise the Court
he never saw, which is why I argue that what Attorney Lisa Scolari failed to do is per
se Ineffectiveness of Counsel. I also believe that if the "Loss Mitigation Strategy" was
what the illegality in this case involving post-arrest conduct, then that was all Attorney
Zelin's fault. But, now that the Court knows that the selling of the historic Sag Harbor
property, 6 Union Street, would have made everyone whole with no victims, I feel this
Court has a duty to do justice and reduce Brandon's sentence and place him on Home

Confinement to help his Mother. For the Government and Katerina's attorney to make

 
23.

24,

Brandon out to be a monster, rather than point out the picture of 6 Union Street Sag
Harbor in the Mansion Section of the Wall Street Journal, is beneath the dignity of an
officer of this Court. The picture provided to the Court is from my Wall Street Journal.
I saw the ad and asked Brandon if this was the famous "Sag Harbor property" referred
to in all the filings of this case.

I know the Court believes that Judge Buchwald would have set the sentence higher than
78 months based on the Global Settlement of the April 16, 2013 Plea Agreement. I
respectfully disagree for a number of reasons. But, respectfully, because we are
discussing the Plea Agreement that covers the same people, parties, principals, and
properties, this means they are all related conduct and this Court's sentence should have
been concurrent and not consecutive. Once again, my point is that Brandon should have
had an Attorney secure an 11(c)(1)(C) agreement that would have been binding on this
Court. Once again, that was malpractice and ineffectiveness on Attorney Scolari's part.
Brandon has said that he did not even know about 11(c)(1)(C) until I told him about it
in December of 2019.

But assuming the Court is correct that Judge Buchwald would have given Brandon the
top end of the 78-97 month range, the April 16, 2013 Plea Agreement would have
effectively limited the sentence of this Court to another 19 months. Brandon was
merely stating the obvious in his appeal that he should have had the benefit of that April
16, 2013 Plea Agreement to limit this Court to 19 months, if not a concurrent sentence,
pursuant to Lafler, Frye, and Lee. In fact, the Second Circuit's decision in Galanis

which I found is directly on point.

 

 
25,

26.

27.

To show how contrite Brandon really is, the Court need only look at page 3 of his
October 16, 2019 letter to the Warden where he says he will gladly return to prison if
he is unsuccessful in saving his Mother's life. These are not the words of an unrepentant,
non-contrite person who refuses to accept responsibility. Far from it, he is the epitome
of a contrite person that cares more for his Mother's well-being than his own. He is not
the monster that the Government and Katerina's attorney claim him to be. Moreover,
the Court saw his impressive record of rehabilitation and good deeds and helping other
people. That is the Brandon that I know. But as I say, he is a broken and humbled man.
More importantly, this is not an academic exercise. His Mother's fate is in Your Honor's
hands. She will literally die without Your Honor's help, and now with the recent
announced state of emergency concerning the Coronavirus, she is in that category of
the most vulnerable, especially if one of her aides came into contact with someone on
the bus or train and gave it to her. Brandon even had one of the Spanish guys here
prepare a sign about the virus to put on her door. I know this first hand from having my
loved ones speak to Charlotte and the few people left in Brandon's life who sadly cannot
help him or his Mother, but do recognize how dire her situation truly is.

I personally believe that Brandon has paid his "debt to society" several times over. For
comparison, please see the case of Joseph Collins, who my attorney Michael Levy
prosecuted, but the Judge felt a sentence of a year and a day was sufficient for Mr,
Collins. Mr. Collins, like Brandon, was an attorney at the center of the REFCO scandal
that cost 17,000 people $4 billion. Unlike the alleged fraud in this case where everyone
has been paid back, including the Widow, none of the victims in REFCO were paid

back in full. Unlike Brandon, Collins did not plead guilty or ever accept responsibility,

 

 
28.

29,

and had two trials and appeals over various issues. Brandon has pleaded guilty four
times, and his two appeals really focus on Ineffective Assistance of Counsel. I wrote
the Venue section of his appeal and would happily argue it for him.

That leads to another point. Brandon followed Your Honor's suggestion to have the
Second Circuit appoint another attorney for his appeal. The Second Circuit refused. He
has no money and his Mother's debt on her reverse mortgage that Alex Kopoulos and
Richard Bivona stole, and is now approaching $1,000,000 with interest and penalties.
Many days she goes hungry and must rely on the charity of strangers (including my
wife). So, I volunteered to help on the appeal and even tried to get the son of one of my
other attorneys that helped defend El Chappo (Jeff Einhorn). Unfortunately, Brandon
has no one to argue for him, and the Court denied his Motion for Bail Pending Appeal.
Therefore, I respectfully submit to the Court that the wrong message will be sent to the
public if Charlotte Lisi dies and three years from now Brandon wins his appeal at the
Supreme Court.

Respectfully, I feel uniquely qualified to say this because at Canaan, Devens, and now
here at MDC Brooklyn, both inmates and staff alike know me to be a very religious
person who communicates not just with the Catholics and Protestants, but with the
Muslims and the Jews as well. The Court is welcome to inquire of Mr. Harper here at
MDC, Father Zook who was at Canaan but then came to MDC, or even Rabbi Spritzer
who comes to MDC every other week. The right thing to do on this case is to reduce

Brandon's sentence to 19 months and order him to Home Confinement.

10
30.

31.

32.

According to the BOP's Program Statement 5321.08: "A CCC (Halfway House) meets
the definition of a penal or correctional facility in 18 U.S.C. §3621(b)." These words
were written by Kathleen Hawk Sawyer, the director of the BOP, over 20 years ago.
Again respectfully, I personally believe a consecutive sentence in this case was Plain
Error under §5G3.1(b). I would happily argue that point with Your Honor by mail, as
every month I seem to find a new Court of Appeals case that supports my belief. But
Charlotte Lisi's life hangs in the balance, and Your Honor clearly has the power to
reduce Brandon's sentence to be served in a Halfway House or Home Confinement for
whatever sentence the Court deems to be sufficient in the interests of justice. That
would send a clear message for the purpose of general deterrence, but at the same time
save the Widow Lisi's life. Isn't the Widow Lisi's life as important at the Widow Stein's
$500,000, which has clearly been returned? At no time did Brandon ask the Court to
get off “easy" or make this Court's decision a "nullity" as the Court suggests in its
Opinion. The principle of general deterrence was served when this Court sentenced
Brandon to a 38 month sentence; three times longer than Joseph Collin's sentence for
being the attorney in the center of the REFCO fraud.

There are certainly people with bigger frauds that have received lesser sentences. But
Brandon has continued to take care of his Mother despite her declining health, and
despite being locked up for much longer than the five years originally expected.
Certainly no one expected a cooperating witness for the Government to steal $250,000
from the Widow Lisi and then have the Government castigate Brandon for the theft of
the Widow Stein's money by Zelin and Naiberg. At no time did Brandon represent the

Widow Stein, and if Katerina received a USSG Amendment 794 Mitigating Loss

11

 
33.

34.

Adjustment, so too should have Brandon. This Court has ample reason to reduce
Brandon's sentence even if his Mother was not dying. Both Amendments SGA 792 and
SGA 794 support a reduction in sentence now to save his Mother's life. And if the
sentence is served under Home Confinement, Brandon will still be under the BOP's
custody.

But, now with the Coronavirus (COVID-19), the danger to Mrs. Lisi is even more
dramatic and frightening. If normal, middle age healthy people are panicking, what will
happen to Mrs. Lisi who cannot possibly fend for herself? Go to Walmart and Costco
to stock up on day goods? The woman is paralyzed, and her son is her only possible
means of life support. The Coronavirus alone would be reason for this Court to reduce
Brandon's sentence to 19 months and have him serve it in the Brooklyn Halfway House
pursuant to 18 U.S.C. §3621(b). That is all that Brandon wants: the benefit of the
bargain from the Plea Agreement of April 16, 2013, and to be allowed to take care of
his Mother. He never asked for Time Served. I did.

On the other hand, as the author of the Motion for Compassionate Release, I did borrow
from successful §3582(c)(1)(A) decisions from across the country, from Chad Marks
to Anthony Bucci, and from Cantu to Walker. 1 also borrowed language from the author
of "Lawman", Shon Hopwood, who is now a professor of Criminal Law at Georgetown
Law School. I respectfully implore this Court to resentence Brandon to Home
Confinement based on whatever sentence this Court deems reasonable under the
circumstances here, and pursuant to the §3553(a) factors as we have presented them;

not as the Government has.

12

 

 
35.

36,

I believe it is important for the Court to know that Brandon is a good man. I believe
with all of my heart that he is innocent, not just technically, but actually. Your Honor
said nice things about him at his September 2017 sentencing. Then, in March 2018,
Katerina's attorney said some terrible things about Brandon. I know Brandon and [|
know Katerina. Whereas Brandon has yelled at me over some of my deletions and
additions for this very Motion, he has never raised his voice to Katerina, much less his
fist. Brandon is a "preppie" and a gentleman. He would never hit a woman. But please
do not take my word for it, Your Honor. Instead, listen to the Government's cooperating
witness who you pointed out to Katerina's attorney tells a far different story. So, too,
does the alleged victim Paul Bibbo. Please see Katerina's Sentencing Transcript pages
24-26. Similarly, Bibbo's wife’s Transcript pages 26-29. Also, one of the true fraudsters
in this case, Alex Kopoulos, page 31 at line 19.

Simply put, Brandon pleaded guilty to taking $150,000, but that money went to Naiberg
and Zelin, not to him. Others profited from this alleged fraud, but not Brandon.
Whatever new sentence this Court deems to be appropriate should be served on Home
Confinement as this Court has the power to do, and please remember that §3582(a)
even suggests that incarceration is not appropriate for the true goals of sentencing,
which are rehabilitation and re-entry into Society. What purpose will be served by
keeping Brandon in a Maximum Security prison while his Mother dies an agonizing
death, alone, with no family around her? On the other hand, if Brandon's sentence is
reduced to a year and a day like Joseph Collins, and he serves it on Home Confinement,
her life can be saved and the general deterrence purpose of sentencing is still served.

But, if Brandon pleaded guilty because his attorneys told him he would get a concurrent

13
37.

sentence under §5G1.3(b) and he didn't, then he will be the next case to follow Lafler,
Frye, Lee, and Galanis, but Mrs. Lisi will be dead. How does that serve Society or
Justice?

Finally, Brandon's acceptance of responsibility has been real. Not because he feels he
is guilty of some heinous crime, but because like most defendants he does not have a
good attorney advising him because his attorneys told him he could get 10-20 years
based on the Sentencing Guidelines if he went to trial and lost, which would have been
a death sentence for his Mother. Now he is fearful that if he was to get resentenced by
the Court, he would lose his acceptance of responsibility. I have told him that if he is
resentenced, this Court will use the Guidelines in effect now, and the $1,500,000 will
go down to $ 150,000 that he pleaded guilty to (see SGA 792 adopting Justice Gorsuch's
opinion in United States v. Manatau, 647 F.3d 1048 (10th Cir. 2011)); as well as
receiving a 4-level Mitigating Role Adjustment pursuant to SGA 794 and United States
v. Soborski, 708 Fed. Appx 6 (2d Cir. 2017), so that his Offense Level will now qualify
for Probation even though he has pleaded guilty. Please recall that Joseph Collins was
the General Counsel of REFCO, a firm that defrauded 17,000 investors of $4 billion,
and he got a year and a day after going to trial twice and never accepting responsibility.
Therefore, we respectfully ask this Court for a reduction in Brandon's sentence for the
reasons stated above, and to have this Court order that new sentence to be served on

home Confinement under the BOP rather than in a Maximum Security prison.

14

 
I declare under the pain and penalty of perjury pursuant to 28 U.S.C. §1746 that the

foregoing is to the best of my recollection true and correct.

Dated: March 12, 2020

15

Respectfully Submitted,
/s/ Daniel E. Carpenter
Daniel E. Carpenter
Declarant

Incarcerated Inmate
Reg. No. 90792-038
MDC Brooklyn

P.O. Box 329002
Brooklyn, NY 11232

 

 
